Exhibit 10.1

 

 

 

EXECUTION COPY

 

LOGO [g605244g0609052135783.jpg]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 8, 2018

Among

COCA-COLA BOTTLING CO. CONSOLIDATED

as Borrower

THE LENDERS NAMED HEREIN

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.,

WELLS FARGO SECURITIES, LLC and

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

BRANCH BANKING & TRUST COMPANY

as Documentation Agent

CITIBANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS      1  

SECTION 1.01.

  Certain Defined Terms      1  

SECTION 1.02.

  Computation of Time Periods      18  

SECTION 1.03.

  Accounting Terms      18  

SECTION 1.04.

  Amendment and Restatement of Existing Credit Agreement      18  

SECTION 1.05.

  Interest Rates      19   ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES AND
LETTERS OF CREDIT      19  

SECTION 2.01.

  The Advances and Letters of Credit      19  

SECTION 2.02.

  Making the Advances      20  

SECTION 2.03.

  Letters of Credit      21  

SECTION 2.04.

  Certain Fees      25  

SECTION 2.05.

  Termination or Reduction of the Commitments      25  

SECTION 2.06.

  Repayment of Advances; Letter of Credit Reimbursements      26  

SECTION 2.07.

  Interest      26  

SECTION 2.08.

  [Intentionally Omitted]      27  

SECTION 2.09.

  Interest Rate Determinations; Changes in Rating Systems      27  

SECTION 2.10.

  Voluntary Conversion and Continuation of Advances      28  

SECTION 2.11.

  Prepayments of Advances      29  

SECTION 2.12.

  Increased Costs      29  

SECTION 2.13.

  Illegality      30  

SECTION 2.14.

  Payments and Computations      30  

SECTION 2.15.

  Taxes      31  

SECTION 2.16.

  Set-Off; Sharing of Payments, Etc.      34  

SECTION 2.17.

  Right to Replace a Lender      34  

SECTION 2.18.

  Evidence of Indebtedness      35  

SECTION 2.19.

  Increase of Revolving Credit Commitments      35  

SECTION 2.20.

  Defaulting Lenders      37   ARTICLE 3 CONDITIONS OF LENDING      38  

SECTION 3.01.

  Conditions Precedent to Initial Borrowing      38  

SECTION 3.02.

  Conditions Precedent to Each Borrowing      39   ARTICLE 4 REPRESENTATIONS AND
WARRANTIES      40  

SECTION 4.01.

  Representations and Warranties of the Borrower      40   ARTICLE 5 COVENANTS
OF THE BORROWER      43  

SECTION 5.01.

  Covenants      43   ARTICLE 6 EVENTS OF DEFAULT      48  

SECTION 6.01.

  Events of Default      48  

SECTION 6.02.

  Actions in Respect of Letters of Credit upon Default      51   ARTICLE 7 THE
ADMINISTRATIVE AGENT      51  

SECTION 7.01.

  Authorization and Action      51  

SECTION 7.02.

  Administrative Agent’s Reliance, Etc.      51  

SECTION 7.03.

  JPMorgan and Affiliates      52  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 7.04.

  Lender Credit Decision      52  

SECTION 7.05.

  Indemnification      52  

SECTION 7.06.

  Successor Administrative Agent      53  

SECTION 7.07.

  Arrangers      53  

SECTION 7.08.

  Certain ERISA Matters      53   ARTICLE 8 MISCELLANEOUS      55  

SECTION 8.01.

  Amendments, Etc.      55  

SECTION 8.02.

  Notices, Etc.      56  

SECTION 8.03.

  No Waiver; Remedies      58  

SECTION 8.04.

  Costs, Expenses and Indemnification      58  

SECTION 8.05.

  Binding Effect      59  

SECTION 8.06.

  Assignments and Participations      59  

SECTION 8.07.

  Governing Law; Submission to Jurisdiction      62  

SECTION 8.08.

  Severability      62  

SECTION 8.09.

  Execution in Counterparts; Electronic Execution      62  

SECTION 8.10.

  Survival      63  

SECTION 8.11.

  Waiver of Jury Trial      63  

SECTION 8.12.

  Confidentiality      63  

SECTION 8.13.

  Nonliability of Lenders; No Advisory or Fiduciary Responsibility      64  

SECTION 8.14.

  USA PATRIOT Act      65  

SECTION 8.15.

  Interest Rate Limitation      65  

SECTION 8.16.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      65  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page SCHEDULES Schedule I   –    Lenders and Commitments Schedule II  
–    Existing Liens Securing Indebtedness, in each case, of $5,000,000 or more
Schedule III       –    Litigation Schedule IV   –    Subsidiaries Schedule V  
–    Permitted Subsidiary Indebtedness EXHIBITS Exhibit A   –    Form of Notice
of Borrowing Exhibit B   –    Form of Assignment and Acceptance Exhibit C   –   
Form of Opinion of Special Counsel to the Borrower Exhibit D   –    Form of
Compliance Certificate of Borrower Exhibit E   –    List of Closing Documents

 

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 8, 2018 among
COCA-COLA BOTTLING CO. CONSOLIDATED, a corporation organized under the laws of
Delaware (the “Borrower”), the Lenders from time to time party hereto, BRANCH
BANKING & TRUST COMPANY, as documentation agent, CITIBANK, N.A., a national
banking association, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, and PNC BANK, NATIONAL ASSOCIATION, a national banking association,
as co-syndication agents, and JPMORGAN CHASE BANK, N.A., a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”).

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Amended and
Restated Credit Agreement, dated as of October 16, 2014 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) extend the maturity date for the Lenders in
respect of the existing revolving credit facility under the Existing Credit
Agreement; (iii) re-evidence the obligations under the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; (iv) increase the amount of the aggregate Revolving Credit
Commitments; and (v) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrower;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Closing Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition Cash Flow” means, with respect to any Person or assets, franchises
or businesses acquired by the Borrower or any of its Consolidated Subsidiaries,
operating income for any period of determination plus any amounts deducted for
depreciation, amortization and operating lease expense in determining operating
income during such period (to the extent not included in Consolidated Operating
Income for such period), all determined using historical



--------------------------------------------------------------------------------

financial statements of such Person, assets, franchises or businesses acquired
with appropriate adjustments thereto in order to reflect such operating income,
depreciation, amortization and operating lease expense on an actual historical
combined pro forma basis as if such Person, assets, franchises or businesses
acquired had been owned by the Borrower or one of its Consolidated Subsidiaries
during the applicable period. Operating income as used in the preceding sentence
will be determined for the acquired Person, assets, franchises or businesses
using the same method prescribed for determining Consolidated Operating Income.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning set forth in the introduction hereto.

“Advance” means an advance by a Lender and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors or
other persons performing similar functions of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Rate” means, for any day, with respect to any Base Rate Advance or
Eurodollar Rate Advance, or with respect to the Facility Fee payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Base Rate Spread”, “Eurodollar Spread” or “Facility Fee”, as the case
may be, based upon the Ratings by Moody’s, S&P and Fitch, respectively,
applicable on such date:

 

Level

 

  

 

Ratings

S&P/Moody’s/Fitch

 

  

Facility Fee

 

  

 

Eurodollar

Spread

 

  

 

Base Rate

Spread

 

1

  

A-/A3/A-

or above

   0.075%    0.80%    0%

2

  

BBB+/Baa1/BBB+

    

   0.125%    0.875%    0%

 

2



--------------------------------------------------------------------------------

3

 

  

BBB/Baa2/BBB

 

  

0.15%

 

  

0.975%

 

  

0%

 

4

 

  

BBB-/Baa3/BBB-

 

  

0.175%

 

  

1.075%

 

  

0.075%

 

5

  

BB+/Ba1/BB+

or lower

 

  

0.20%

 

  

1.30%

 

  

0.30%

 

For purposes of the foregoing:

If the Borrower shall maintain a Rating from only two of Moody’s, S&P and Fitch
and there is a one-notch split between the two Ratings, then the Level
corresponding to the higher Rating shall apply, but if there is a more than one
notch split in the two Ratings, then the Rating that is one notch higher than
the lowest Rating shall apply. If the Borrower shall maintain a Rating from all
three of Moody’s, S&P and Fitch and there is a difference in such Ratings,
(i) if there is a one-notch split between the Ratings, then the Level
corresponding to the higher Rating shall apply and (ii) if there is greater than
a one-notch split between the Ratings, then the Level shall be based upon one
Level higher than the Level corresponding to the lowest of the three Ratings
shall apply. If any of Moody’s, S&P or Fitch shall not have in effect a Rating
for the long-term senior unsecured non-credit-enhanced debt obligations of the
Borrower then outstanding (other than by reason of the circumstances referred to
in the last sentence of this paragraph), then, to the extent such rating agency
is being used to determine the Level (it being understood and agreed that at
least two rating agencies will be used to determine the Level at all times),
such rating agency shall be deemed to have established a Rating in Level 5. If
the Ratings established or deemed to have been established by Moody’s, S&P and
Fitch shall be changed (other than as a result of a change in the rating system
of Moody’s, S&P or Fitch), such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01(c) or otherwise.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s, S&P
or Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend the definition of Applicable Rate to
reflect such changed rating system or the unavailability of Ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the Rating most recently in
effect prior to such change or cessation.

“Arrangers” means JPMorgan, Citibank, N.A., Wells Fargo Securities, LLC and PNC
Capital Markets LLC, as Joint Lead Arrangers and Joint Bookrunners.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

3



--------------------------------------------------------------------------------

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 2.09 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. For the avoidance of doubt, if the Base Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Base Rate Advance” means, at any time, an Advance which bears interest at rates
based upon the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

4



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning set forth in the introduction hereto.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01(a).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change in Control” means that:

(a) The Coca-Cola Company and any of its wholly-owned Subsidiaries shall cease
to own, beneficially and of record, at least 10% of the outstanding capital
stock of the Borrower; or

(b) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable, except
that for purposes of this paragraph (b) such person or group shall be deemed to
have “beneficial ownership” of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), other than (i) The Coca-Cola Company, (ii) other
shareholders of the Borrower as of the date hereof and (iii) J. Frank Harrison
III, his spouse and the lineal descendants of either of the foregoing (or
trusts, corporations, partnerships, limited partnerships, limited liability
companies or other estate planning vehicles for the benefit thereof), is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 promulgated
pursuant to the Exchange Act), directly or indirectly, of more than 50% of the
aggregate voting power of all voting shares of the Borrower; or

(c) during any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Borrower shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board and (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Closing Date” means the date as of which the Administrative Agent notifies the
Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Credit Commitment.

“Commitment Termination Date” means the date five years after the date of this
Agreement; provided that if such date is not a Business Day, the Commitment
Termination Date shall be the immediately preceding Business Day.

“Communications” means all information, documents and other materials that the
Borrower is obligated to furnish to the Administrative Agent pursuant to this
Agreement, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (ii) provides notice of any Default or Event of Default under
this Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing.

“Compliance Certificate” mean a certificate in substantially the form of Exhibit
D.

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

“Consolidated Cash Flow” means, for any period, Consolidated Operating Income
for such period plus (i) any amounts deducted for depreciation, amortization and
operating lease expense, plus (ii) any impairment charges or asset write-down or
write off related to intangible assets, long-lived assets and property, plant
and equipment, solely to the extent that any such charges, write-down or write
off described in this clause (ii) are non-cash items, in each case in
determining Consolidated Operating Income, plus (iii) any non-cash pension
charges related to benefit plan amendments or non-recurring or infrequent
transactions, plus (iv) non-cash expenses related to stock based compensation,
minus (v) the amount of the sub-bottling fee payments made to The Coca-Cola
Company or one of its Subsidiaries in consideration for exclusive distribution
rights to the Borrower or one of its Consolidated Subsidiaries during such
applicable period.

 

6



--------------------------------------------------------------------------------

Consolidated Cash Flow shall exclude all non-cash credits or charges resulting
from commodity hedging transactions.

“Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio of
(i) Consolidated Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters of the Borrower to (ii) Consolidated Fixed Charges
for such period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(i) Consolidated Net Interest Expense for such period, (ii) the amount of
obligations of the Borrower and its Consolidated Subsidiaries as lessees, on
leases other than Capitalized Leases, accrued during such period and
(iii) payments made or required to be made by the Borrower and its Consolidated
Subsidiaries during such period under agreements providing for or containing
covenants not to compete.

“Consolidated Funded Indebtedness” shall mean, at any time, the aggregate
outstanding principal amount of all Funded Indebtedness (other than (i) deferred
compensation liabilities of the Borrower and its Consolidated Subsidiaries,
(ii) Unfunded Benefit Liabilities of the Borrower and its Consolidated
Subsidiaries and (iii) the amount of the sub-bottling fee liabilities to The
Coca-Cola Company or one of its Subsidiaries in consideration for exclusive
distribution rights to the Borrower or one of its Consolidated Subsidiaries) of
the Borrower and its Consolidated Subsidiaries, determined and consolidated in
accordance with GAAP.

“Consolidated Funded Indebtedness/Cash Flow Ratio” shall mean, at any time, the
ratio of (a) the aggregate amount of (i) Consolidated Funded Indebtedness minus
the Liquidity Amount and (ii) 50% of every Contingent Obligation of the Borrower
and its Consolidated Subsidiaries, determined and consolidated in accordance
with GAAP to (b) the aggregate of (i) Consolidated Cash Flow for the then most
recently concluded period of four consecutive fiscal quarters of the Borrower
and (ii) Acquisition Cash Flow for such period.

“Consolidated Net Interest Expense” shall mean, for any period, the aggregate
net amount of interest payments of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP, excluding,
however, such amounts as arise from the amortization of capitalized interest,
discount and fees reflected as an asset on the Borrower’s books and records on
the Closing Date.

“Consolidated Operating Income” shall mean, for any period, the net income of
the Borrower and its Consolidated Subsidiaries, before any deduction in respect
of interest or taxes, determined and consolidated in accordance with GAAP,
excluding, however, extraordinary items in accordance with GAAP (which shall
include without limitation, in any event, any income, net of expenses, or loss
realized by the Borrower or any Consolidated Subsidiary from any sale of assets
outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital

 

7



--------------------------------------------------------------------------------

or other financial condition of any other Person, or otherwise assures any
creditor of such other Person against loss, including, without limitation, any
comfort letter, operating agreement, take-or-pay contract or application for a
letter of credit, but excluding the endorsement of instruments for deposit or
collection in the ordinary course of business.

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10(b).

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or
Section 2.10(a).

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Advances, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

“Dollars” means the lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a)

 

8



--------------------------------------------------------------------------------

of this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means:

(a) a Lender and any Affiliate of such Lender;

(b) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;

(c) a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000;

(d) a commercial bank organized under the laws of any other country which is a
member of the OECD or a political subdivision of any such country, and having
total assets in excess of $1,000,000,000; and

(e) a finance company or other financial institution or fund (whether a
corporation, partnership or other Person) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $500,000,000;

provided that no Ineligible Institution may be an Eligible Assignee.

“Environmental Law” means any Federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

9



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in Schedule I or in the
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Domestic Lending Office), or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Eurodollar Rate” means, for any day, the Adjusted LIBO Rate in effect on such
day.

“Eurodollar Rate Advance” means, at any time, an Advance which bears interest at
rates based upon the Eurodollar Rate.

“Events of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Representations” means the representations and warranties set forth in
Section 4.01(f), Section 4.01(g) and Section 4.01(n).

“Existing Advances” has the meaning set forth in Section 2.01.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Facility Fee” has the meaning set forth in Section 2.04(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fitch” means Fitch Ratings Inc. and its successors.

“Fitch Rating” means, at any time, the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Borrower then outstanding most
recently announced by Fitch.

“Funded Indebtedness” of a Person shall mean (i) all liabilities of such Person
of the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein,

 

10



--------------------------------------------------------------------------------

including without limitation commercial paper, of any maturity, and (ii) other
indebtedness (including the current portion thereof) of such Person which would
be classified in whole or part as a long-term liability of such Person in
accordance with GAAP, and shall in any event include (i) any Indebtedness having
a final maturity more than one year from the date of creation of such
Indebtedness and (ii) any Indebtedness, regardless of its term, which is
renewable or extendable by such Person (pursuant to the terms thereof or
pursuant to a revolving credit or similar agreement or otherwise) to a date more
than one year from the date of creation of such Indebtedness or any date of
determination of Funded Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated pursuant to
or in respect of a letter of credit and (ix) repurchase obligations or
liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three or six months or (if available to the
Lenders in the opinion of the Lenders) twelve months, as the Borrower may, upon
notice received by the Administrative Agent not later than 12:00 noon (New York
City time) on the third Business Day prior to the first day of such Interest
Period, select; provided that:

 

11



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date;

(ii) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Issuing Bank” means each of JPMorgan, Citibank, N.A., Wells Fargo Bank,
National Association, PNC Bank, National Association and each other Lender
designated by the Borrower as an “Issuing Bank” hereunder that has agreed to
such designation (and is reasonably acceptable to the Administrative Agent),
each in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.03(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.

“LC Cash Collateral Account” means an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a Lender hereunder pursuant to Sections 2.19(a) and 8.06(a), (b) and
(c), other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(b).

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments made by any Issuing Bank pursuant to a Letter
of Credit that have not yet been

 

12



--------------------------------------------------------------------------------

reimbursed by or on behalf of the Borrower at such time. The Letter of Credit
Exposure of any Lender at any time shall be its Ratable Share of the total
Letter of Credit Exposure at such time.

“Letter of Credit Facility” means, at any time, an amount equal to $50,000,000,
as such amount may be reduced at or prior to such time pursuant to Section 2.06.

“LIBO Rate” means, with respect to any Eurodollar Rate Advance for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion consistent with prevailing
market standards); provided that if the LIBO Screen Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.

“Liquidity Amount” means, as at any date of determination, the lesser of (i) the
aggregate amount of unrestricted and unencumbered cash maintained by the
Borrower and its Subsidiaries in the United States as of such date and (ii)
$20,000,000.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.18(d) of this Agreement and any Letter of Credit Agreement. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposure and unused Commitment of any Lender that is a
Defaulting Lender at such time shall be excluded for purposes of making a
determination of Majority Lenders.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Borrower and its Consolidated
Subsidiaries taken as a whole, (ii) the legality,

 

13



--------------------------------------------------------------------------------

validity or enforceability of this Agreement or (iii) the ability of the
Borrower to pay and perform its obligations hereunder.

“Material Indebtedness” has the meaning set forth in Section 6.01(d).

“Material Subsidiary” shall mean a Subsidiary which (i) owns, leases or occupies
any building, structure or other facility used primarily for the bottling,
canning or packaging of soft drinks or soft drink products or warehousing and
distributing of such products, other than any such building, structure or other
facility or portion thereof, which is not of material importance to the total
business conducted by the Borrower and its Subsidiaries as an entirety, (ii) is
a party to any contract with respect to the bottling, canning, packaging or
distribution of soft drinks or soft drink products, other than any such contract
which is not of material importance to the total business conducted by the
Borrower and its Subsidiaries as an entirety, and in any event includes each of
the Subsidiaries indicated as Material Subsidiaries listed in Schedule IV as of
the date hereof, and (iii) any Subsidiary of the Borrower that would qualify as
a “significant subsidiary” under Regulation S-X of the Securities and Exchange
Commission (or its successor agency).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by Moody’s.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of a Controlled Group has or had an obligation to
contribute.

“Note” has the meaning set forth in Section 2.18.

“Notice of Borrowing” has the meaning set forth in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Taxes” has the meaning set forth in Section 2.15(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on

 

14



--------------------------------------------------------------------------------

its public website from time to time, and published on the next succeeding
Business Day by the NYFRB as an overnight bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” has the meaning specified in Section 8.06(e).

“Patriot Act” has the meaning specified in Section 8.14.

“Payment Default” means an event that, with notice or lapse of time or both,
would become an Event of Default under Section 6.01(a).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
to which Section 4021 of ERISA applies and (i) which is maintained for employees
of the Borrower or any member of a Controlled Group or (ii) to which the
Borrower or any member of a Controlled Group made, or was required to make,
contributions at any time within the preceding five years.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 8.02(c).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
Revolving Credit Facility at such time and (b) such amount; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Ratable Share”
shall mean the percentage of the Revolving Credit Facility (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such

 

15



--------------------------------------------------------------------------------

Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Ratable Shares shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

“Rating” means a Moody’s Rating, a S&P Rating or a Fitch Rating, as applicable.

“Register” has the meaning set forth in Section 8.06(d).

“Regulations T, U and X” means Regulations T, U and X issued by the Federal
Reserve Board, as from time to time amended.

“Reportable Event” means (i) a reportable event described in Section 4043 of
ERISA and regulations thereunder (other than reportable events for which notice
has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.

“Responsible Officer” means the Chairman of the Board and Chief Executive
Officer, the President and Chief Operating Officer, the Executive Vice President
and Chief Financial Officer, the Senior Vice President and Chief Accounting
Officer or the Executive Vice President, General Counsel and Secretary of the
Borrower.

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or, if such Lender has entered into one or
more Assignment and Acceptances or other documentation or record (as such term
is defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided in Section 8.06(a)(iv), set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.06(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced or
terminated at or prior to such time pursuant to Section 2.05 or increased
pursuant to Section 2.19.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Advances and its Letter
of Credit Exposure at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lender’s Revolving Credit Commitments at such time.

 

16



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“S&P Rating” means, at any time, the rating of the long-term senior unsecured,
non-credit-enhanced debt obligations of the Borrower then outstanding most
recently announced by S&P.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury, the U.S. Department of State, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Rate Advances shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided that, notwithstanding the foregoing, Piedmont Coca-Cola
Bottling Partnership, a Delaware general partnership, shall be deemed to be a
Subsidiary of the Borrower so long as the Borrower owns a greater than 50%
economic interest therein.

“Taxes” has the meaning set forth in Section 2.15(a).

 

17



--------------------------------------------------------------------------------

“Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar Rate
Advance.

“Unfunded Benefit Liabilities” means the sum of (i) the amount (if any) by which
the present value of all vested and unvested accrued benefits under a single
employer plan, as defined in Section 4001(a)(15) of ERISA, exceeds the fair
market value of assets allocable to such benefits, all determined as of the then
most recent valuation date for such Plans using the PBGC actuarial assumptions
utilized for purposes of determining the current liability for purposes of such
valuation and (ii) the accrued liabilities for benefits under the
post-retirement benefit plan of the Borrower and its Consolidated Subsidiaries,
determined in accordance with GAAP.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” mean “to but
excluding”.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e).

(b) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein, and the Borrower so requests,
the Administrative Agent, the Lenders and the Borrower will negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change therein. Without limiting the foregoing, for purposes of
determining compliance with any financial covenant ratio, requirement or basket,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the financial statements referred to in Section 4.01(e)
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto (for the avoidance of doubt, including ASC Topic 842), unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

SECTION 1.04. Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of

 

18



--------------------------------------------------------------------------------

this Agreement and (ii) satisfaction of the conditions set forth in
Section 3.01, the terms and provisions of the Existing Credit Agreement shall be
and hereby are amended, superseded and restated in their entirety by the terms
and provisions of this Agreement. This Agreement is not intended to and shall
not constitute a novation. All Advances made and obligations incurred under the
Existing Credit Agreement which are outstanding on the Closing Date shall
continue as Advances and obligations under (and shall be governed by the terms
of) this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the Existing
Advances which remain outstanding on the Closing Date shall be reevidenced as
“Advances” under this Agreement as set forth in Section 2.01, (c) all
obligations under the Existing Credit Agreement with any Lender or any Affiliate
of any Lender which are outstanding on the Closing Date shall continue as
obligations under this Agreement and the other Loan Documents, (e) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit exposure under the Existing
Credit Agreement as are necessary in order that each such Lender’s Revolving
Credit Exposure and outstanding Advances hereunder reflects such Lender’s
Ratable Share of the outstanding aggregate Revolving Credit Exposures on the
Closing Date and (f) the Borrower hereby agrees to compensate, unless otherwise
waived by such Lender in its sole discretion, each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurodollar Rate Advances (including the “Eurodollar Rate
Advances” under the Existing Credit Agreement) and such reallocation described
above, in each case on the terms and in the manner set forth in Section 8.04(c)
hereof.

SECTION 1.05. Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit.

(a) Prior to the Closing Date, certain advances were made to the Borrower under
the Existing Credit Agreement which remain outstanding as of the date of this
Agreement (such outstanding advances being hereinafter referred to as the
“Existing Advances”). Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Closing Date
but subject to the reallocation and other transactions described in
Section 1.04, the Existing Advances under the Existing Credit Agreement shall be
reevidenced as Advances under this Agreement and the terms of the Existing
Advances shall be restated in their entirety and shall be evidenced by this
Agreement. Each Lender severally (and not jointly) agrees, on and subject to the
terms and conditions hereinafter set forth, to make advances to the Borrower
(each, an “Advance”) from time to time on any Business Day during the period
from the Closing Date until the Commitment Termination Date in an aggregate
amount up to but not exceeding at any one time outstanding the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule I or, if such Lender has entered into an Assignment and Acceptance, set
forth for such Lender in the Register (as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.19) and, as to all Lenders, up
to but not exceeding at any one time outstanding $500,000,000 (subject to
Section 2.19). Each Borrowing and each Conversion or Continuation thereof
(i) shall be in an aggregate amount not less than $1,000,000 or an integral
multiple of $500,000 in excess thereof and (ii) shall consist of Advances of the
same Type (and, if such Advances are Eurodollar Rate Advances, having the same
Interest Period) made, Continued or

 

19



--------------------------------------------------------------------------------

Converted on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments, except in each case as otherwise provided in
Sections 2.09(f) and (g), as applicable. Within the limits of each Lender’s
Revolving Credit Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.11 and reborrow under this Section 2.01(a).

(b) Each Issuing Bank agrees, on the terms and conditions hereinafter set forth,
to issue letters of credit denominated in Dollars (each, a “Letter of Credit”)
for the account of the Borrower or any of its Subsidiaries from time to time on
any Business Day during the period from the Closing Date until thirty (30) days
before the Commitment Termination Date. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the Letter of Credit Exposure shall not exceed the
Letter of Credit Facility, (ii) the sum of the total Revolving Credit Exposures
shall not exceed the aggregate Revolving Credit Commitments and (iii) the
aggregate face amount of all Letters of Credit issued by any Issuing Bank shall
not exceed $12,500,000. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than five (5) Business Days before the Commitment Termination Date. Within
the limits referred to above, the Borrower may request the issuance of Letters
of Credit under this Section 2.01(b), repay any Advances resulting from drawings
thereunder pursuant to Section 2.03(d) and request the issuance of additional
Letters of Credit under this Section 2.01(b). The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.04(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

SECTION 2.02. Making the Advances.

(a)      (i) Each Borrowing shall be made on notice, given not later than 12:00
noon (New York City time) on the third Business Day prior to the date of such
Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Advances) or
given not later than 12:00 noon (New York City time) on the Business Day of such
Borrowing (in the case of a Borrowing consisting of Base Rate Advances), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof.

(ii)     Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.

(iii)     Each Lender shall, before 1:00 p.m. (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 8.02,
in same day funds, such Lender’s ratable portion of such Borrowing.

(iv)     Upon the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.

 

20



--------------------------------------------------------------------------------

(b)       Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense (excluding loss of
profit) reasonably incurred by such Lender as a result of any failure to make
such Borrowing (including, without limitation, as a result of any failure to
fulfill, on or before the date specified in such Notice of Borrowing, the
applicable conditions set forth in Article 3) and the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing. A certificate as to
the amount of such losses, costs and expenses, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(c)       Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand (but without duplication) such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
the NYFRB Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).

(d)       The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve the other Lenders of their obligations
hereunder to make an Advance on the date of such Borrowing, and no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03.     Letters of Credit.

(a)         General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars
for its own account, in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b)         Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 12:00 noon (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to an Issuing Bank, and such Issuing Bank shall give the Administrative
Agent, prompt notice thereof. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, specifying therein the requested (A) date of such issuance (which shall
be a Business Day), (B) Available Amount of such Letter of Credit,
(C) expiration date of such Letter of Credit (which shall not be later than (or
be subject to termination by notice from the

 

21



--------------------------------------------------------------------------------

applicable Issuing Bank to the beneficiary thereof at or prior to) the earlier
of (x) one year after the issuance thereof (provided that any such Letter of
Credit may provide for renewal thereof for additional periods (which shall in no
event extend past the date in clause (y) hereof)) and (y) five (5) Business Days
prior to the Commitment Termination Date), (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such customary application and agreement for letter of
credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to the applicable Issuing
Bank in its sole discretion, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue any Letter of Credit the proceeds of which would
be made available to any Person (i) to fund any activity or business of or with
any Sanctioned Person, or in any country or territory that, at the time of such
funding, is a Sanctioned Country or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement.

(c)         Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, subject to
Section 2.19(a)(iv), each Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from each Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Ratable Share of the aggregate amount available to
be drawn under such Letter of Credit. The Borrower hereby agrees to each such
participation. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the relevant Issuing Bank, such Lender’s Ratable Share of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in Section 2.03(d), or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Ratable Share of the Available Amount of such
Letter of Credit at each time such Lender’s Revolving Credit Commitment is
amended pursuant to an assignment in accordance with Section 8.06 or otherwise
pursuant to this Agreement.

(d)         Drawing and Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent the amount equal to such
LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement not later than 1:00 p.m. (New York City time) on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m. (New York City time) on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m. (New York City time) on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if the Borrower fails to so reimburse such LC Disbursement by such time, the
Borrower shall be deemed to have requested a Base Rate Advance (subject to
(i) the terms and conditions of Section 2.01(a) other than the required minimum
and multiple amounts set forth therein and (ii) the satisfaction of the
conditions set forth in Section 3.02) in an equivalent amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Base Rate
Advance. If the Borrower fails to make such payment when due (or if the deemed
Base Rate Advance described in the

 

22



--------------------------------------------------------------------------------

immediately foregoing proviso cannot be made for any reason), the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Ratable Share
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Ratable Share of the payment then due from the
Borrower, in the same manner as provided in Section 2.02 with respect to
Advances made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the relevant Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Base Rate Advances as
contemplated above) shall not constitute an Advance and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(e)         Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(d) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

(f)         Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make

 

23



--------------------------------------------------------------------------------

payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

(g)         Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed in writing) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)         Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Advances;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (d) of this Section, then Section 2.07(b) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (d) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i)         Replacement of an Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.04(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)         Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on the last Business Day of each
month, the daily activity (set forth by day) in respect of Letters of Credit
during such month, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) on or prior to each Business Day on which such Issuing Bank expects to
issue, amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank pays
any amount in respect of one or more drawings under Letters of Credit, the date
of such payment(s) and the amount of such payment(s), (iv) on any Business Day
on which the Borrowers fail to reimburse any amount required to be reimbursed to
such Issuing Bank

 

24



--------------------------------------------------------------------------------

on such day, the date of such failure and the amount and currency of such
payment in respect of Letters of Credit and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

SECTION 2.04. Certain Fees.

(a)         Facility Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee (the “Facility Fee”) on the
average daily amount (whether used or unused) of such Lender’s Revolving Credit
Commitment from the Closing Date (in the case of each Lender) and from the date
of the effectiveness of any Assignment and Acceptance pursuant to which it
became a Lender (in the case of each such Lender), in each case until the
Commitment Termination Date at a rate per annum equal to the Applicable Rate.
The Facility Fee shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December and on the Commitment Termination
Date, commencing on the last Business Day of June, 2018.

(b)         Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit issued for the account of the Borrower outstanding from time
to time at a rate per annum equal to the Applicable Rate for Eurodollar Rate
Advances in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December, commencing on the last
Business Day of June, 2018, and on the Commitment Termination Date, and after
the Commitment Termination Date payable upon demand; provided that the
Applicable Rate shall increase by 2% per annum upon the occurrence and during
the continuation of an Event of Default if the Borrower is required to pay
default interest pursuant to Section 2.07(b). The Borrower further agrees to pay
to each Issuing Bank for its own account a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the Letter of Credit
Exposure attributable to Letters of Credit issued by such Issuing Bank during
the period from and including the Closing Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any Letter of Credit Exposure attributable to Letters of Credit issued by such
Issuing Bank, as well as each Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of drawings thereunder. Fronting fees shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Commitment Termination Date, commencing on the last Business
Day of June, 2018.

(c)         Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.

SECTION 2.05.     Termination or Reduction of the Commitments.

(a)         The Commitment of each Lender shall be automatically reduced to zero
on the Commitment Termination Date.

(b)         The Borrower shall have the right, upon at least three (3) Business
Days’ notice to the Administrative Agent, to terminate, in whole or reduce
ratably in part, the unused portions of the Revolving Credit Commitments of the
Lenders; provided that the aggregate amount of the Revolving Credit Commitments
of the Lenders shall not be reduced to an amount which is less than the sum of
the aggregate principal amount of the Advances then outstanding and the Letter
of Credit Exposure at such time; and provided further that each partial
reduction shall be in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof.

 

25



--------------------------------------------------------------------------------

(c)         Once reduced or terminated, the Revolving Credit Commitments may not
be reinstated.

SECTION 2.06.     Repayment of Advances; Letter of Credit Reimbursements.

(a)         Advances. The Borrower shall repay the unpaid principal amount of
each Advance made by each Lender, and each Advance made by each Lender shall
mature, on the Commitment Termination Date.

(b)         Letter of Credit Reimbursements. The obligations of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit and any LC
Disbursements shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement, such Letter of Credit Agreement
and such other agreement or instrument, respectively.

SECTION 2.07. Interest.

(a)         Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)         Base Rate Advances. While such Advance is a Base Rate Advance, a
rate per annum equal to the Base Rate in effect from time to time plus the
Applicable Rate for Base Rate Advances as in effect from time to time, payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the date such Base Rate Advance shall be Converted, on the
Commitment Termination Date and on the date of payment in full.

(ii)         Eurodollar Rate Advances. While such Advance is a Eurodollar Rate
Advance, a rate per annum for each Interest Period for such Advance equal to the
sum of the Eurodollar Rate for such Interest Period plus the Applicable Rate for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs at three-month intervals after the first
day of such Interest Period, and on each date on which such Eurodollar Rate
Advance shall be Continued, Converted, on the Commitment Termination Date and on
the date of payment in full.

(b)         Default Interest. Notwithstanding the foregoing, if any Payment
Default shall have occurred and be continuing, the Borrower shall pay interest
on:

(i)         the unpaid principal amount of each Advance owing to each Lender,
payable on demand (and in any event in arrears on the dates referred to in
Section 2.07(a)(i) or (a)(ii) above), at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to said Section 2.07(a)(i) or (a)(ii), as applicable; provided that if
such Payment Default shall be continuing at the end of any Interest Period for
any Eurodollar Rate Advance, such Advance shall forthwith be Converted to a Base
Rate Advance bearing interest as aforesaid in this Section 2.07(b)(i); and

(ii)         the amount of any interest, fee or other amount payable hereunder
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable on demand (and in any event in arrears on
the date such amount shall be paid in full), at a

 

26



--------------------------------------------------------------------------------

rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.07(a)(i) above.

SECTION 2.08.     [Intentionally Omitted].

SECTION 2.09.     Interest Rate Determinations; Changes in Rating Systems.

(a)         The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rates determined by the
Administrative Agent for the purposes of Section 2.07.

(b)         If prior to the commencement of any Interest Period for a Eurodollar
Rate Advance, the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period:

(i)         the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances for such Interest Period,

(ii)         each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance,
and

(iii)         the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c)         If, with respect to any Eurodollar Rate Advances, the Majority
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrower and the Lenders, whereupon:

(i)         each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance,
and

(ii)         the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist.

(d)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b) have
not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue

 

27



--------------------------------------------------------------------------------

publication of the LIBO Screen Rate), (y) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBO Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 8.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Majority Lenders
stating that such Majority Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (d) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.09(d), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
request for the Conversion of any Advance to, or Continuation of any Advance as,
a Eurodollar Rate Advance shall be ineffective and (y) if any Notice of
Borrowing requests a Eurodollar Rate Advance, such Advance shall be made as a
Base Rate Advance.

(e)         If the Borrower shall fail to select the duration of any ensuing
Interest Period for any outstanding Eurodollar Rate Advances in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.01,
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and the Borrower will automatically be deemed to have selected an Interest
Period of one month therefor.

(f)         On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(g)         Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (y) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall automatically be suspended until
such Event of Default shall be cured or waived.

SECTION 2.10.     Voluntary Conversion and Continuation of Advances.

(a)         Optional Conversion. The Borrower may on any Business Day, upon
notice given to the Administrative Agent not later than 12:00 noon (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
or any portion of the outstanding Advances of one Type comprising part of the
same Borrowing into Advances of the other Type; provided that (i) any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.01(a) and (ii) in the case
of any such Conversion of a Eurodollar Rate Advance into a Base Rate Advance on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 8.04(c). Each such
notice of a Conversion shall, within the

 

28



--------------------------------------------------------------------------------

restrictions specified above, specify (x) the date of such Conversion, (y) the
Advances to be Converted, and (z) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower.

(b)         Continuations. The Borrower may, on any Business Day, upon notice
given to the Administrative Agent not later than 12:00 noon (New York City time)
on the third Business Day prior to the date of the proposed Continuation and
subject to the provisions of Sections 2.09 and 2.13, Continue all or any portion
of the outstanding Eurodollar Rate Advances comprising part of the same
Borrowing for one or more Interest Periods; provided that (i) Eurodollar Rate
Advances so Continued and having the same Interest Period shall be in an amount
not less than the minimum amount specified in Section 2.01(a) and (ii) in the
case of any such Continuation on a day other than the last day of an Interest
Period therefor, the Borrower shall reimburse the Lenders in respect thereof
pursuant to Section 8.04(c). Each such notice of a Continuation shall, within
the restrictions specified above, specify (x) the date of such Continuation,
(y) the Eurodollar Rate Advances to be Continued and (y) the duration of the
initial Interest Period (or Interest Periods) for the Eurodollar Rate Advances
subject to such Continuation. Each notice of Continuation shall be irrevocable
and binding on the Borrower.

SECTION 2.11.     Prepayments of Advances. The Borrower may, on notice given not
later than 12:00 noon (New York City time) on the second Business Day prior to
the date of the proposed prepayment of Advances (in the case of Eurodollar Rate
Advances) or given not later than 12:00 noon (New York City time) on the
Business Day of the proposed prepayment of Advances (in the case of Base Rate
Advances), stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay, without
penalty or premium, the outstanding principal amounts of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (y) in the case of any such prepayment of a Eurodollar Rate
Advance on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to
Section 8.04(c). The Borrower shall have no right to prepay the Advances except
as provided in this Section 2.11 (or as required pursuant to the other
provisions of this Agreement).

SECTION 2.12.     Increased Costs.

(a)         If, due to a Change in Law, there shall be any increase in the cost
to any Person of agreeing to make or making, funding or maintaining Advances or
any Person shall be subjected to any reserve, special deposit, taxes, duties,
levies, imposts, deductions, assessments (including any compulsory loan
requirement, insurance charge or other assessment), fees, charges, withholdings,
liquidity or similar requirement, and any and all liabilities with respect to
the foregoing, (other than Taxes addressed in Section 2.15, Other Taxes, and
amounts excluded from “Taxes” as defined in Section 2.15(a)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then the
Borrower shall from time to time, upon demand by such Person (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Person additional amounts sufficient to compensate such
Person for such increased cost. A certificate as to the amount of such increased
cost, prepared in good faith and submitted to the Borrower and the
Administrative Agent by such Person, shall be conclusive and binding for all
purposes, absent manifest error.

(b)         If any Lender determines that compliance with any law or regulation
or any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) affects or would affect the
amount of capital or liquidity required or expected to be

 

29



--------------------------------------------------------------------------------

maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend (or Continue or Convert any
Advance) hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts,
prepared in good faith and submitted to the Borrower and the Administrative
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

SECTION 2.13.     Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make or Continue Eurodollar Rate
Advances or to fund or otherwise maintain Eurodollar Rate Advances hereunder,
(i) the obligation of such Lender to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) each Eurodollar Rate Advance of such Lender
shall convert into a Base Rate Advance at the end of the then current Interest
Period for such Eurodollar Rate Advance.

SECTION 2.14.     Payments and Computations.

(a)         The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 1:00 p.m. (New York City time) on the day when due
in Dollars to the Administrative Agent at its address referred to in
Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, Letter of Credit fees or Facility Fee ratably (other than
amounts payable pursuant to Section 2.02(b), 2.12, 2.15 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.06(d), from and after the Closing Date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
Closing Date directly between themselves.

(b)         All computations of interest based on the Prime Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. All computations of interest based on the Eurodollar Rate or the NYFRB
Rate and of Letter of Credit fees and the Facility Fee shall be made by the
Administrative Agent on the basis of a year of 360 days, for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fee is payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c)         Whenever any payment hereunder would be due on a day other than a
Business Day, such due date shall be extended to the next succeeding Business
Day, and any such extension of such due date shall in such case be included in
the computation of payment of interest, Letter of Credit

 

30



--------------------------------------------------------------------------------

fees and Facility Fee, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to fall due in the next following calendar month, such payment shall be
made on the next preceding Business Day.

(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the NYFRB Rate.

SECTION 2.15.     Taxes.

(a)         Any and all payments by the Borrower hereunder or any other Loan
Document shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, charges or withholdings, and all
interest, penalties, and other liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, (i) taxes imposed on or
measured by net income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Administrative Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof, and (ii) any withholding taxes imposed by
FATCA (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Taxes are required to be deducted from or in
respect of any sum payable hereunder or any other Loan Document to any Lender or
the Administrative Agent, (i) the sum payable by the Borrower shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.15) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b)         In addition, the Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
taxes or levies (including interest, penalties, and additions to tax related
thereto) which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).

(c)         The Borrower will indemnify each Lender and the Administrative Agent
for the full amount of Taxes or Other Taxes imposed on or with respect to any
payment made by or on account of any obligation of the Borrower under any Loan
Document (including, without limitation, any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) paid by such Lender
or the Administrative Agent (as the case may be) and any penalties, interest,
additions to tax related thereto, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such Taxes and Other
Taxes, submitted to the

 

31



--------------------------------------------------------------------------------

Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding (as between the Borrower, the Lenders and the Administrative Agent) for
all purposes, absent manifest error.

(d)         Within thirty (30) days after the date of any payment of taxes or
related amounts imposed on or with respect to any payment made by or on account
of any obligation of the Borrower under any Loan Document, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof or
other proof of payment of such taxes or amounts reasonably satisfactory to the
relevant Lender(s). If no such taxes or amounts are payable in respect of any
payment hereunder, upon the request of the Administrative Agent the Borrower
will furnish to the Administrative Agent, at such address, a statement to such
effect with respect to each jurisdiction designated by the Administrative Agent.

(e)         Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement (in the case of each Lender as of the date hereof) and on the date of
the Assignment and Acceptance pursuant to which it becomes a Lender (in the case
of each other Lender) and from time to time thereafter if requested in writing
by the Borrower or otherwise required under law (but, in each case, only so long
as such Lender is or, at the time of request or legal requirement, remains
lawfully able to do so), shall provide the Borrower with Internal Revenue
Service Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying, if applicable, that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest, certifying, if applicable, such Lender is eligible for the portfolio
interest exemption (which shall also require a separate certificate to the
effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code) or certifying, if
applicable, that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States. If the
form provided by a Lender indicates a United States interest withholding tax
rate in excess of zero under the law applicable at the time such Lender first
becomes a party to this Agreement, withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.15(a) (except to the
extent such taxes were grossed up with respect to the Lender’s assignor
immediately before such Lender became a party). Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)         For any period with respect to which a Lender has failed to provide
the Borrower with the appropriate form described in Section 2.15(e) (other than
if such failure is due to a change in law occurring subsequent to the date on
which a form originally was required to be provided or if such form otherwise is
not required under the first sentence of subsection (e) above), such Lender
shall not be entitled to indemnification under Section 2.15(a) or (c) with
respect to Taxes imposed by the United States (except to the extent such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office).

(g)         Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

32



--------------------------------------------------------------------------------

(h)         Each Lender shall severally indemnify the Administrative Agent for
any taxes, duties, levies, imposts, deductions, assessments, fees, charges or
withholdings, and any and all liabilities with respect to the foregoing (but, in
the case of any Taxes or Other Taxes, only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes or Other Taxes
and without limiting the obligation of the Borrower to do so) and any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 8.06(e) relating to the maintenance of a Participant Register, in each
case, attributable to such Lender that are paid or payable by the Administrative
Agent in connection with this Agreement or any other Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.15(h) shall be paid
within thirty (30) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

(i)         If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.15(i), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(j)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any amounts as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the amounts giving rise to such refund), net
of all out-of-pocket expenses (including taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (j), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (j) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the amounts subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.

(k)         For purposes of determining withholding Taxes imposed under FATCA,
from and after the date hereof, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby

 

33



--------------------------------------------------------------------------------

authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(l)         For purposes of this Section 2.15, the term “Lender” includes any
Issuing Bank.

SECTION 2.16.     Set-Off; Sharing of Payments, Etc.

(a)         Without limiting any of the obligations of the Borrower or the
rights of the Lenders hereunder, if the Borrower shall fail to pay when due
(whether at stated maturity, by acceleration or otherwise) any amount payable by
it hereunder or under any Note each Lender may, without prior notice to the
Borrower (which notice is expressly waived by it to the fullest extent permitted
by applicable law), set off and appropriate and apply against such amount any
and all deposits (general or special, time or demand, provisional or final, in
any currency, matured or unmatured) and other obligations and liabilities at any
time held or owing by such Lender or any branch or agency thereof to or for the
credit or account of the Borrower. Each Lender shall promptly provide notice of
such set-off and application to the Borrower and the Administrative Agent,
provided that failure by such Lender to provide such notice shall not affect the
validity of such set-off or application.

(b)         If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Advances made by it (other than pursuant to Section 2.02(b),
2.12, 2.15 or 8.04(c)) in excess of its Ratable Share of payments on account of
the Advances obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in the Advances made by them or make
such other adjustments as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.17.     Right to Replace a Lender. If (i) the Borrower is required to
make any additional payment pursuant to Section 2.12 or 2.15 to any Lender,
(ii) any Lender’s obligation to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended pursuant to Section 2.13 or (iii) if
in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender”, the consent of the Majority Lenders is obtained, but
the consent of other necessary Lenders is not obtained (in each case, such
Lender being an “Affected Person”), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Person as a party to this Agreement; provided that, no Default or Event
of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement,
(i) another financial institution which is an Eligible Assignee and is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances of the Affected Person
pursuant to an Assignment and Acceptance and to become a Lender for all purposes
under this Agreement and to assume all obligations (including all outstanding
Advances) of the Affected Person to be terminated as of such date and to comply
with the requirements of Section 8.06 applicable to assignments, and (ii) the
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all accrued interest, accrued fees and other amounts then owing

 

34



--------------------------------------------------------------------------------

to such Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.12 and 2.15. Each party hereto agrees that (a) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Acceptance executed by the Borrower, the Administrative Agent and the
assignee, and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

SECTION 2.18. Evidence of Indebtedness.

(a)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b)         The Administrative Agent shall maintain accounts in which it shall
record (i) the date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Advance made hereunder, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(c)         The entries made in the accounts maintained pursuant to clause (a)
or (b) of this Section 2.18 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement. In the event of any
conflict between the accounts maintained by the Lenders and the accounts
maintained by the Administrative Agent, the records of the Administrative Agent
shall control in the absence of manifest error.

(d)         Any Lender may request that its Advances be evidenced by a
promissory note. In such event, the Borrower will promptly prepare, execute and
deliver to such Lender a promissory note (a “Note”) payable to such Lender, in a
form approved by the Administrative Agent, in a principal amount equal to the
amount of such Lender’s Revolving Credit Commitment and otherwise duly
completed.

SECTION 2.19.     Increase of Revolving Credit Commitments.

(a)         The Borrower shall have the right at any time after the Closing Date
to request that the aggregate Revolving Credit Commitments hereunder be
increased (a “Commitment Increase”) in accordance with the following provisions
and subject to the following conditions:

(i)         The Borrower shall give the Administrative Agent, which shall
promptly deliver a copy thereof to each of the Lenders, at least twenty
(20) Business Days’ prior written notice (a “Notice of Increase”) of any such
requested increase specifying the aggregate amount by which the Revolving Credit
Commitments are to be increased (the “Requested Increase Amount”), which shall
be at least $10,000,000, the requested date of increase (the “Requested Increase
Date”) and the date by which the Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit

 

35



--------------------------------------------------------------------------------

Commitments (the “Commitment Date”). Each Lender that is willing in its sole
discretion to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall give written notice to the Administrative Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Revolving Credit Commitment.

(ii)         Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. In addition, the
Borrower may extend offers to one or more Eligible Assignees, each of which must
be reasonably satisfactory to the Administrative Agent, to participate in any
portion of the requested Commitment Increase; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of not less than $1,000,000 or an integral multiple of $1,000,000 in excess
thereof. Any such Eligible Assignee that agrees to acquire a Revolving Credit
Commitment pursuant hereto is herein called an “Additional Lender”.

(iii)         Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) Schedule I shall be deemed to be amended to reflect the
increases contemplated hereby, (y) the Revolving Credit Commitment of each
Increasing Lender shall be increased by an amount determined by the
Administrative Agent and the Borrower (but in no event greater than the amount
the amount by which such Lender is willing to increase its Revolving Credit
Commitment), and (z) each Additional Lender shall enter into an agreement in
form and substance satisfactory to the Borrower and the Administrative Agent
pursuant to which it shall undertake, as of such Requested Increase Date, a new
Revolving Credit Commitment in an amount determined by the Administrative Agent
and the Borrower (but in no event greater than the amount the amount by which
such Lender is willing to participate in the requested Commitment Increase), and
such Additional Lender shall thereupon be deemed to be a Lender for all purposes
of this Agreement. Each Additional Lender may request a Note in accordance with
Section 2.18(d).

(iv)         If on the Requested Increase Date there are any Advances
outstanding hereunder, the Borrower shall borrow from all or certain of the
Lenders and/or (subject to compliance by the Borrower with Section 8.04(c))
prepay Advances of all or certain of the Lenders such that, after giving effect
thereto, the Advances (including, without limitation, the Types and Interest
Periods thereof) shall be held by the Lenders (including for such purposes the
Increasing Lenders and the Additional Lenders) ratably in accordance with their
respective Revolving Credit Commitments. On and after each date on which a
Commitment Increase occurs, the Ratable Share of each Lender’s participation in
Letters of Credit and Advances from draws under Letters of Credit shall be
calculated after giving effect to each such Commitment Increase.

(v)         The Borrower may not exercise its rights under this Section 2.19
more than once in each successive annual period commencing on the Closing Date.

(b)         Anything in this Section 2.19 to the contrary notwithstanding, no
increase in the aggregate Revolving Credit Commitments hereunder pursuant to
this Section shall be effective unless:

(i)         as of the date of the relevant Notice of Increase and on the
relevant Requested Increase Date and after giving effect to such increase,
(x) no Default or Event of Default shall have occurred and be continuing and
(y) the representations and warranties of the Borrower in Article 4 (subject to
updating in the case of Section 4.01(n)) shall be true and correct in all
material respects as if made on and as of such date (unless expressly stated to
relate to an

 

36



--------------------------------------------------------------------------------

earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(ii)         the Administrative Agent shall have received on or before the
relevant Requested Increase Date: (A) certified copies of resolutions of the
Board of Directors of the Borrower approving the Commitment Increase and (B) an
opinion of counsel for the Borrower reasonably satisfactory to the
Administrative Agent.

(iii)         on and as of the date of the relevant Notice of Increase and on
the relevant Requested Increase Date and after giving effect to such increase,
the Moody’s Rating and the S&P Rating shall be at least equal to Baa3 and BBB-
respectively;

(iv)         the Borrower shall not previously have reduced the Revolving Credit
Commitments under Section 2.05; and

(v)         after giving effect to any such increase the aggregate amount of the
Revolving Credit Commitments shall not exceed $750,000,000.

SECTION 2.20.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)         fees shall cease to accrue on the Revolving Credit Commitment of
such Defaulting Lender pursuant to Section 2.04(a);

(b)         the Revolving Credit Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.01); provided,
that, except as otherwise provided in Section 8.01, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;

(c)         if any Letter of Credit Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)         all or any part of the Letter of Credit Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Ratable Shares but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Letter of Credit Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments;

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the relevant Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 6.02 for so long as such Letter of Credit
Exposure is outstanding;

(iii)         if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.04(b) with respect to

 

37



--------------------------------------------------------------------------------

such Defaulting Lender’s Letter of Credit Exposure during the period such
Defaulting Lender’s Letter of Credit Exposure is cash collateralized;

(iv)         if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.04(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Shares; and

(v)         if all or any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither reallocated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Revolving Credit Commitment that was utilized by such
Letter of Credit Exposure) and letter of credit fees payable under
Section 2.04(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the relevant Issuing Bank until and to the extent
that such Letter of Credit Exposure is reallocated and/or cash collateralized;
and

(d)         so long as such Lender is a Defaulting Lender, the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Letter of Credit Exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Banks have a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Banks shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Banks shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Banks, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Advances of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Ratable Share.

ARTICLE 3

CONDITIONS OF LENDING

SECTION 3.01.     Conditions Precedent to Initial Borrowing. This Agreement and
the obligation of each Lender to make an Advance on the occasion of the initial
Borrowing and the obligations of each Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which the Administrative
Agent shall have received executed counterparts of this Agreement by each of the
parties hereto and each of the following, each (unless otherwise specified
below) dated the Closing Date, in form and substance satisfactory to the
Administrative Agent and (except for the items in clauses (a), (b) and (c)) in
sufficient copies for each Lender:

 

38



--------------------------------------------------------------------------------

(a)         Certified copies of (x) the certificate of incorporation and by-laws
of the Borrower, (y) the resolutions of the Board of Directors of the Borrower
authorizing the making and performance by the Borrower of this Agreement and the
transactions contemplated hereby, and (z) documents evidencing all other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(b)         A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered hereunder.

(c)         A certificate from the Secretary of State of the State of Delaware
dated a date reasonably close to the Closing Date as to the good standing of and
certificate of incorporation filed by the Borrower.

(d)         A favorable opinion of Moore & Van Allen, PLLC, special counsel to
the Borrower, substantially in the form of Exhibit C hereto.

(e)         A certificate of a Responsible Officer of the Borrower certifying
that (i) no Default or Event of Default as of the date thereof has occurred and
is continuing, and (ii) the representations and warranties contained in
Section 4.01 are true and correct on and as of the date thereof as if made on
and as of such date.

(f)         Notes, payable to the respective Lenders that have requested the
same prior to the Closing Date, duly completed and executed.

(g)         (i) The Administrative Agent shall have received, at least five days
prior to the Closing Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Closing Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Closing Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

(h)         Such other documents relating to this Agreement and the transactions
contemplated hereby as the Administrative Agent may reasonably request and as
further described in the list of closing documents attached as Exhibit E.

Furthermore, the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including without
limitation the initial Borrowing) and the obligation of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit shall be subject to the
further conditions precedent that on the date of such Borrowing (or issuance,

 

39



--------------------------------------------------------------------------------

amendment, renewal or extension of a Letter of Credit, as applicable) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

(a)         the representations and warranties contained in Section 4.01
(excluding, in the case of any Borrowing or Letter of Credit after the initial
Borrowing or Letter of Credit, respectively, the Excluded Representations) are
true and correct in all material respects on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b)         No Default or Event of Default has occurred and is continuing, or
would result from such Borrowing (or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable) or from the application of
the proceeds thereof.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)         The Borrower and each of its Material Subsidiaries (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) is duly qualified and in good standing in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and where, in
each case, failure so to qualify and be in good standing could have a Material
Adverse Effect and (iii) has all requisite power and authority to own or lease
and operate its Property and to carry on its business as now conducted and as
proposed to be conducted.

(b)         The making and performance by the Borrower of this Agreement are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not violate (i) any provision of the
Borrower’s certificate of incorporation or by-laws, (ii) any agreement,
indenture or other contractual restriction binding on the Borrower, (iii) any
law, rule or regulation (including, without limitation, the Securities Act of
1933 and the Exchange Act and the regulations thereunder, and Regulations T, U
or X), or (iv) any order, writ, judgment, injunction, decree, determination or
award binding on the Borrower. The Borrower is not in violation of any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award or in breach of any contractual restriction binding upon it, except for
such violation or breach which would not have a Material Adverse Effect.

(c)         No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required (other than those which have
been obtained) for the making and performance by the Borrower of this Agreement
or for the legality, validity, binding effect or enforceability thereof.

(d)         This Agreement constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights of creditors generally
and except as the enforceability of this Agreement is subject to the application
of general

 

40



--------------------------------------------------------------------------------

principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, (i) the possible unavailability of
specific performance, injunctive relief or any other equitable remedy and
(ii) concepts of materiality, reasonableness, good faith and fair dealing.

(e)        (i) The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at December 31, 2017, and the related consolidated
statements of operations, cash flows and changes in stockholders’ equity for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct in
all material respects and present fairly the consolidated financial condition of
the Borrower and its Consolidated Subsidiaries as of such date, and the
consolidated results of their operations, cash flows and changes in
stockholders’ equity for the fiscal year then ended.

(ii)     All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP for the periods
involved.

(iii)     As of the date hereof, neither the Borrower nor any of its
Consolidated Subsidiaries has any material Contingent Obligation or liability
for taxes, long-term lease or unusual forward or long-term commitment which is
not reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.

(f)         Since December 31, 2017, no Material Adverse Change has occurred.

(g)         Except as disclosed in Schedule III, no litigation, investigation or
proceeding of or before any court or Governmental Authority is pending or, to
the knowledge of the Borrower, threatened by or against the Borrower or any of
its Material Subsidiaries or against any of its or their respective Property or
revenues (i) with respect to this Agreement or the Notes or any of the
transactions contemplated hereby or (ii) which, in the reasonable judgment of
the Borrower, would have a Material Adverse Effect.

(h)         The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance will be used for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, or for any purpose that violates or would be
inconsistent with the provisions of Regulations T, U and X.

(i)         The Borrower is not an “investment company”, or a Person “controlled
by” an “investment company”, as such terms are defined in the Investment Company
Act of 1940, as amended.

(j)         All information that has been made available by the Borrower or any
of its representatives to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made.

(k)         A copy of the most recent Annual Report (5500 Series Form),
including all attachments thereto, filed with the Internal Revenue Service for
each Plan, has been provided to the Administrative Agent and fairly presents the
funding status of each Plan as of the date of each such Annual Report. There has
been no deterioration in any single Plan’s funding status, or, collectively, all
of the Plan’s funding status since the date of such Annual Report that could
reasonably be expected to have a Material Adverse Effect. The Borrower has
provided the Administrative Agent with a list of all Plans and

 

41



--------------------------------------------------------------------------------

Multiemployer Plans and all available information with respect to direct,
indirect, or potential withdrawal liability to any Multiemployer Plan of the
Borrower or any member of a Controlled Group.

(l)         The Borrower and each of its Material Subsidiaries is in compliance
with all laws, statutes, rules, regulations and orders binding on or applicable
to the Borrower or such Material Subsidiary (including, without limitation,
ERISA and all Environmental Laws) and all of their respective Property, subject
to the possible implications of the litigation and proceedings described in
Schedule III and except to the extent failure to so comply could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.

(m)         Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Borrower are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other taxes,
duties, levies, imposts, deductions, assessments, fees or other charges or
withholdings imposed on it or any of its Property by any Governmental Authority
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be, or those the failure to pay which, in the
aggregate, would not have a Material Adverse Effect); and (i) no material tax
liens have been filed and (ii) to the knowledge of the Borrower, no claims are
being asserted with respect to any such taxes, fees or other charges that would,
if assessed, have a Material Adverse Effect, other than as disclosed in
Schedule III.

(n)         As of the Closing Date, Schedule IV contains an accurate list of all
of the presently existing Subsidiaries and Material Subsidiaries, setting forth
their respective jurisdictions of incorporation and the percentage of their
respective outstanding capital stock or other equity interests owned by the
Borrower or other Subsidiaries and all of the issued and outstanding shares of
capital stock or other equity interests of the Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

(o)         The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with all laws, rules and
regulations (federal, state and local), and the Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transactions contemplated by the Loan Documents will violate any Anti-Corruption
Law or applicable Sanctions.

(p)         As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.

(q)         The Borrower is not an EEA Financial Institution.

 

42



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS OF THE BORROWER

SECTION 5.01.         Covenants. So long as any Commitment shall remain in
effect and until payment in full of all amounts payable by the Borrower
hereunder, unless the Majority Lenders shall otherwise consent in writing:

(a)         Financial Statements. The Borrower will furnish to each Lender:

(i)         as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Borrower, copies of the consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
year and of the related consolidated statements of operations, cash flows and
changes in stockholders’ equity for such year, setting forth in each case in
comparative form the figures for the previous year, certified without
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally recognized standing;

(ii)         as soon as available, but in any event not later than forty-five
(45) days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, copies of the unaudited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such quarter
and of the related unaudited consolidated statements of operations, cash flows
and changes in stockholders’ equity of the Borrower and its Consolidated
Subsidiaries for such quarterly period and the portion of the fiscal year
through such date, setting forth in each case in comparative form figures for
the previous year, certified by a Responsible Officer (subject to normal
year-end audit adjustments);

(iii)         concurrently with the delivery of the financial statements
referred to in clauses (i) and (ii) above, a Compliance Certificate;

(iv)         promptly upon the filing thereof, copies of all registration
statements and annual and quarterly reports which the Borrower files with the
Securities and Exchange Commission; and

(v)         (x) such other information relating to the Borrower and its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to clauses (i) and (ii) of this
Section 5.01(a) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

 

43



--------------------------------------------------------------------------------

(b)         Use of Proceeds. The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Advances solely for its general corporate purposes;
provided that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

(c)         Certain Notices.

(1)         The Borrower will give notice in writing to the Administrative Agent
and the Lenders of (i) the occurrence of any Default or Event of Default and
(ii) any change in the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Borrower by Moody’s S&P or Fitch,
each such notice to be given promptly and in any event within five (5) days
after occurrence thereof.

(2)         Promptly after the Borrower, any member of a Controlled Group or any
administrator of a Plan:

(i)         receives the notification referred to in clauses (i), (iv) or
(vii) of Section 6.01(h),

(ii)         has knowledge of (A) the occurrence of a Reportable Event with
respect to a Plan; (B) any event which has occurred or any action which has been
taken to amend or terminate a Plan as referred to in clauses (ii) and (vi) of
Section 6.01(h); (C) any event which has occurred or any action which has been
taken which could result in complete withdrawal, partial withdrawal, or
secondary liability for withdrawal liability payments with respect to a
Multiemployer Plan as referred to in clause (vii) of Section 6.01(h); or (D) any
action which has been taken in furtherance of, any agreement which has been
entered into for, or any petition which has been filed with a United States
district court for, the appointment of a trustee for a Plan as referred to in
clause (iii) of Section 6.01(h), or

(iii)         files a notice of intent to terminate a Plan with the Internal
Revenue Service or the PBGC; or files with the Internal Revenue Service a
request pursuant to Section 412(d) of the Code for a variance from the minimum
funding standard for a Plan; or files a return with the Internal Revenue Service
with respect to the tax imposed under Section 4971(a) of the Code for failure to
meet the minimum funding standards established under Section 412 of the Code for
a Plan,

the Borrower will furnish to the Administrative Agent a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.

(d)         Conduct of Business. The Borrower will, and will cause each Material
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite

 

44



--------------------------------------------------------------------------------

authority to conduct its business in each jurisdiction in which its business is
conducted except where such failure to remain in good standing or to maintain
such authority may not reasonably be expected to have a Material Adverse Effect.
The Borrower will continue to engage in its business substantially as conducted
on the Closing Date, and, except where such failure may not reasonably be
expected to have a Material Adverse Effect, will cause its Subsidiaries to
continue to engage in their business substantially as conducted on the Closing
Date.

(e)         Taxes. The Borrower will, and will cause each Subsidiary to, pay
when due all taxes, duties, imposts, deductions, assessments, fees and
governmental charges, withholdings and levies upon it or its income, profits or
Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside and
except where such failure would not reasonably be expected to have a Material
Adverse Effect.

(f)         Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all or substantially all of its Property, in such amounts and
covering such risks as is consistent with sound business practice for Persons in
substantially the same industry as the Borrower or such Subsidiary, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.

(g)         Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject (including
ERISA and applicable Environmental Laws), except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees and agents with all laws, rules and regulations (federal,
state and local).

(h)         Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except where the failure to so maintain, preserve, protect and repair could not
reasonably be expected to have a Material Adverse Effect.

(i)         Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders (coordinated through the
Administrative Agent), at their sole cost and expense (except that if an Event
of Default has occurred and is continuing, the Borrower will indemnify the
Administrative Agent and the Lenders against such cost and expense), to inspect
any of the Property, corporate books and financial records of the Borrower and
such Subsidiary, to examine and make copies of the books of account and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable notice
and at such reasonable times during the Borrower’s normal business hours and
intervals as the Lenders may designate.

(j)         Merger. The Borrower will not, and will not permit any Material
Subsidiary to, merge or consolidate with or into any other Person, except that
(a) a Material Subsidiary may merge into the Borrower or another Material
Subsidiary and (b) the Borrower or any Material Subsidiary may merge or
consolidate with any other Person, provided that (1) in the case of such a
merger or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving corporation and (2) in the case of such a merger or
consolidation involving a Material Subsidiary, a Material Subsidiary shall be
the continuing or surviving corporation, provided further that nothing herein
shall be deemed to prohibit a

 

45



--------------------------------------------------------------------------------

merger or consolidation by a Subsidiary with or into another Person (other than
the Borrower) in connection with an exchange or restructuring of bottling
territories permitted under Section 5.01(n)(vii), and provided further that in
each case, prior to and after giving effect to any such merger or consolidation,
no Default or Event of Default shall exist.

(k)         Preservation of Material Agreements. Except in connection with
dispositions of assets or other transactions permitted by this Agreement, the
Borrower will, and will cause its Subsidiaries to, use commercially reasonable
efforts to maintain in full force and effect all material agreements necessary
for the conduct of the Borrower’s business, except where such failure to so use
such commercially reasonable efforts could not reasonably be expected to have a
Material Adverse Effect.

(l)         Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, or suffer to exist any Lien in or on the Property of the Borrower
or any of its Subsidiaries, whether now owned or hereafter acquired, except:

(i)         the existing Liens listed in Schedule II hereto and other Liens
existing on the Closing Date securing an obligation in an amount, in the case of
each such obligation, of less than $5,000,000 (and extension, renewal and
replacement Liens upon the same Property previously subject to such an existing
Lien, provided the amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
previously existing);

(ii)         Liens arising from taxes, assessments, or claims described in
Section 5.01(o) hereof that are not yet due or that remain payable without
penalty or to the extent permitted to remain unpaid under the proviso to such
Section 5.01(o);

(iii)         deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations, or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases, or to secure statutory obligations, or stay, surety or appeal bonds,
or other pledges or deposits of like nature and all in the ordinary course of
business;

(iv)         Liens on Property securing all or part of the purchase price
thereof (including without limitation Liens in respect of leases of personal or
real Property) and Liens (whether or not assumed) existing in Property at the
time of purchase thereof by the Borrower or a Subsidiary, as the case may be
(and extension, renewal and replacement Liens upon the same property previously
subject to a Lien described in this clause (iv), provided the amount secured by
each Lien constituting such extension, renewal or replacement shall not exceed
the amount secured by the Lien previously existing), provided that each such
Lien is confined solely to the Property so purchased, improvements thereto and
proceeds thereof;

(v)         Liens resulting from progress payments or partial payments under
United States Government contracts or subcontracts thereunder;

(vi)         Liens arising from legal proceedings, so long as such proceedings
are being contested in good faith by appropriate proceedings diligently
conducted and execution is stayed on all judgments resulting from any such
proceedings;

(vii)         zoning restrictions, easements, minor restrictions on the use of
real property, minor irregularities in title thereto and other minor Liens that
do not in the aggregate

 

46



--------------------------------------------------------------------------------

materially detract from the value of a Property to, or materially impair its use
in the business of, the Borrower or such Subsidiary; and

(viii)     other Liens securing Indebtedness in an aggregate amount, as to all
Liens under this clause (viii), not exceeding, when aggregated with the
aggregate amount of Indebtedness permitted by Section 5.01(p)(ii), $100,000,000
at any time outstanding.

(m)         [Intentionally Omitted].

(n)         Asset Dispositions. The Borrower will not, and will not permit any
Subsidiary to, sell, convey, assign, abandon or otherwise transfer or dispose
of, voluntarily or involuntarily (any of the foregoing being referred to in this
clause (n) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:

(i)         transactions (including sales of trucks, vending machines and other
equipment) in the ordinary course of business;

(ii)         transactions between Consolidated Subsidiaries or between the
Borrower and Consolidated Subsidiaries;

(iii)         any sale of real property not used in the current operations of
the Borrower, provided that the aggregate proceeds of sales pursuant to this
clause (iii) shall not exceed $100,000,000 in any fiscal year of the Borrower;

(iv)         other sales, conveyances, assignments or other transfers or
dispositions in immediate exchange for cash or tangible assets, subject to prior
approval in each case by the Majority Lenders;

(v)         other sales, conveyances, assignments or other transfers or
dispositions during any fiscal year of the Borrower of assets with a book value
that do not exceed an aggregate of fifteen percent (15.0%) of the book value of
Consolidated Total Assets of the Borrower (determined at the time of making such
sale, conveyance, assignment or other transfer or disposition by reference to
the Borrower’s financial statements most recently delivered pursuant to
Section 5.01(a)(i) or (ii));

(vi)         the sale for cash of any and all accounts receivable in a face
amount not to exceed an aggregate of ten percent (10.0%) of the book value of
Consolidated Total Assets of the Borrower (determined at the time of making such
sale by reference to the Borrower’s financial statements most recently delivered
pursuant to Section 5.01(a)(i) or (ii));

(vii)         dispositions of Persons, assets, franchises and businesses after
the Closing Date in connection with an exchange or restructuring of bottling
territories; provided that on a pro forma basis after giving effect to any such
restructuring of, or to any such disposition and the related acquisition of
bottling territories by the Borrower or its Subsidiaries, the Borrower remains
in compliance with the covenants set forth in Sections 5.01(q) and (r); and

(viii)         transfers or dispositions for cash, other than as provided by
clauses (i) through (vii) above, if on the date of the consummation thereof, if
such date is prior to the Commitment Termination Date, the Revolving Credit
Commitments are permanently reduced on such date by the amount equal to the cash
proceeds of such transfers or dispositions less the

 

47



--------------------------------------------------------------------------------

amount of transaction costs and income taxes incurred by the Borrower or one of
its Subsidiaries in connection with such transfer or disposition.

(o)         Payment of Claims. The Borrower will, and will cause each Subsidiary
to, pay or discharge any of the following described claims and liabilities which
are material to the Borrower and its Subsidiaries when taken as a whole:

(i)         on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such Property; and

(ii)         on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such Property (other
than Liens not forbidden by Section 5.01(l) hereof) or which, if unpaid, might
give rise to a claim entitled to priority over general creditors of the Borrower
or such Subsidiary in a case under Title 11 (Bankruptcy) of the United States
Code, as amended, or in any insolvency proceeding or dissolution or winding-up
involving the Borrower or such Subsidiary;

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Borrower or such Subsidiary need not
pay or discharge any such claim or current liability so long as the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted and so long as such reserves or other appropriate provisions as may be
required by GAAP shall have been made therefor and so long as such failure to
pay or discharge does not have a Material Adverse Effect.

(p)         Subsidiary Debt. Except as disclosed in Schedule V, the Borrower
will not permit any Subsidiary to incur or permit to exist any Indebtedness
except (i) Indebtedness to the Borrower or another Subsidiary and (ii) other
Indebtedness in an aggregate amount not exceeding, when aggregated with the
aggregate amount of Indebtedness permitted by Section 5.01(l)(viii),
$100,000,000 at any time outstanding.

(q)         Consolidated Cash Flow/Fixed Charges Ratio. The Borrower will not
permit the Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly
as of the last day of each fiscal quarter of the Borrower (and treating such
fiscal quarter as having been completed), to be less than 1.5 to 1.0.

(r)         Consolidated Funded Indebtedness/Cash Flow Ratio. The Borrower will
not permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as determined
quarterly as of the last day of each fiscal quarter of the Borrower (and
treating such fiscal quarter as having been completed), to exceed 6.0 to 1.0.

ARTICLE 6

EVENTS OF DEFAULT

SECTION 6.01.     Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation in respect of any LC Disbursement when the same becomes
due and payable; or the Borrower shall fail to pay any interest on any Advance
or any Letter of Credit fees or Facility Fee

 

48



--------------------------------------------------------------------------------

or any other amount payable hereunder when due and such failure remains
unremedied for three (3) Business Days; or

(b)         Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate delivered in connection
with this Agreement shall prove to have been incorrect in any material respect
when made or deemed made; or

(c)         (i) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Sections 5.01(b), (c)(1), (j), (q) or (r), (ii) the
Borrower shall fail to perform or observe the covenant contained in
Section 5.01(a) and such failure remains unremedied for five (5) Business Days
or (iii) Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and such failure, in the case of this clause (iii), remains unremedied for
thirty (30) days after notice thereof shall have been given to the Borrower by
the Administrative Agent; or

(d)         The Borrower or any of its Subsidiaries shall fail to pay any
principal of or interest on any other Indebtedness which is outstanding in an
aggregate principal amount of at least $100,000,000, or its equivalent in other
currencies (in this clause (d) called “Material Indebtedness”), in the aggregate
when the same becomes due and payable (whether at scheduled maturity, by
required prepayment, acceleration, demand or otherwise); or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Material Indebtedness, or to require the same to be prepaid or
defeased (other than by a regularly required payment); or

(e)         The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property and such proceeding shall remain undismissed or unstayed for a period
of sixty (60) days; or the Borrower or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f)         (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of ninety
(90) days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its Property which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within

 

49



--------------------------------------------------------------------------------

sixty (60) days from the entry thereof; or (iv) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above;

(g)         A Change in Control shall occur; or

(h)         The Majority Lenders shall determine in good faith (which
determination shall be conclusive) that the potential liabilities associated
with the events set forth in clauses (i) through (vii) below, individually or in
the aggregate, could have a Material Adverse Effect:

(i)         The PBGC notifies a Plan pursuant to Section 4042 of ERISA by
service of a complaint, threat of filing a law suit or otherwise of its
determination that an event described in Section 4042(a) of ERISA has occurred,
a Plan should be terminated or a trustee should be appointed for a Plan; or

(ii)         Any action is taken to terminate a Plan pursuant to its provisions
or the plan administrator files with the PBGC a notice of intent to terminate a
Plan in accordance with Section 4041 of ERISA; or

(iii)         Any action is taken by a plan administrator to have a trustee
appointed for a Plan pursuant to Section 4042 of ERISA; or

(iv)         A return is filed with the Internal Revenue Service, or a Plan is
notified by the Secretary of the Treasury that a notice of deficiency under
Section 6212 of the Code has been mailed, with respect to the tax imposed under
Section 4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or

(v)         A Reportable Event occurs with respect to a Plan; or

(vi)         Any action is taken to amend a Plan to become an employee benefit
plan described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or

(vii)         The Borrower or any member of a Controlled Group receives a notice
of liability or demand for payment on account of complete withdrawal under
Section 4203 of ERISA, partial withdrawal under Section 4205 of ERISA or on
account of becoming secondarily liable for withdrawal liability payments under
Section 4204 of ERISA (sale of assets); or

(i)         The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge any judgment or order for the
payment of money, either singly or in the aggregate, in excess of $100,000,000,
which is not stayed on appeal or otherwise being appropriately contested in good
faith;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Advances by
an Issuing Bank or a Lender pursuant to Section 2.03(d)) and of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any

 

50



--------------------------------------------------------------------------------

kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an Event of Default with respect to the Borrower
of the kind referred to in clause (e) or (f) above (A) the obligation of each
Lender to make Advances (other than Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(d)) and of each Issuing Bank to issue Letters of Credit
shall automatically be terminated and (B) the Advances, all such interest and
all such other amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

SECTION 6.02.     Actions in Respect of Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may with the consent, or shall at the request, of the Majority Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Administrative Agent on behalf of
the Lenders in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in the LC Cash Collateral Account, an amount equal to
103% of the aggregate Available Amount of all Letters of Credit then outstanding
or (b) make such other arrangements in respect of the outstanding Letters of
Credit as shall be acceptable to the Majority Lenders. If at any time the
Administrative Agent determines that any funds held in the LC Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the LC
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the LC
Cash Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit, to
the extent funds are on deposit in the LC Cash Collateral Account, such funds
shall be applied to reimburse the relevant Issuing Bank to the extent permitted
by applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrower hereunder and under
the Notes shall have been paid in full, the balance, if any, in such LC Cash
Collateral Account shall be returned to the Borrower.

ARTICLE 7

THE ADMINISTRATIVE AGENT

SECTION 7.01.         Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

SECTION 7.02.         Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Lenders for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower),

 

51



--------------------------------------------------------------------------------

independent public accountants and other experts selected by it and shall not be
liable to the Lenders for any action taken or omitted to be taken in good faith
by it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of the Borrower or to inspect the property (including the books and
records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (v) shall incur no liability
to the Lenders under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram, cable, telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; (vi) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (vii) shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.01); and
(vii) shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.

SECTION 7.03.         JPMorgan and Affiliates. With respect to its Revolving
Credit Commitment and the Advances made by it, JPMorgan shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include JPMorgan in its
individual capacity. JPMorgan and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, any of its Subsidiaries and any Person who may
do business with or own securities of the Borrower or any such Subsidiary, all
as if JPMorgan were not the Administrative Agent and without any duty to account
therefor to the Lenders.

SECTION 7.04.         Lender Credit Decision. Each Lender acknowledges and
agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Advances hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and in deciding whether or to the extent
to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

SECTION 7.05.         Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Revolving Credit Commitments, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever

 

52



--------------------------------------------------------------------------------

which may be imposed on, incurred by, or asserted against the Administrative
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Administrative Agent under this Agreement, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements found in a final-non-appealable judgment by a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.

SECTION 7.06.     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent that, unless a Default or Event of
Default shall have occurred and then be continuing, is reasonably acceptable to
the Borrower. If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having total assets of at least $1,000,000,000. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article 7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

SECTION 7.07.     Arrangers. Each Arranger, in its capacity as such, shall have
no obligation or responsibility hereunder and shall not become liable in any
manner hereunder to any party hereto.

SECTION 7.08.      Certain ERISA Matters.

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Advances, the Letters of Credit or the Commitments,

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving

 

53



--------------------------------------------------------------------------------

insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i)         none of the Administrative Agent, any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the

 

54



--------------------------------------------------------------------------------

Code, or both, with respect to the Advances, the Letters of Credit, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Letters of Credit, the Commitments or this Agreement.

(c)         The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Advances, the Letters of Credit or the Commitments for
an amount less than the amount being paid for an interest in the Advances, the
Letters of Credit or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE 8

MISCELLANEOUS

SECTION 8.01.     Amendments, Etc. Except as provided in Section 2.09, no
amendment or waiver of any provision of this Agreement or the Notes, nor consent
to any departure by the Borrower therefrom, shall be effective unless the same
shall be in writing and signed by the Borrower and the Majority Lenders, or by
the Borrower and the Administrative Agent on behalf of the Majority Lenders;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by the Lenders required by the following or by the Administrative
Agent with the consent of such Lenders, do any of the following: (a) increase or
extend the Revolving Credit Commitment of any Lender without the consent of such
Lender, (b) reduce the principal of, or interest on, the Advances or any fees
(other than the Administrative Agent’s fee referred to in Section 2.04(c)) or
other amounts payable hereunder or under the other Loan Documents to any Lender
without the consent of such Lender (except that any amendment entered into
pursuant to the terms of Section 2.09 shall not constitute a reduction in the
rate of interest for purposes of this clause (b)), (c) postpone any date fixed
for any payment of principal of, or interest on, the Advances or any fees (other
than the Administrative Agent’s fee referred to in Section 2.04(c)) or other
amounts payable hereunder in each case payable to a Lender without the consent
of such Lender, (d) change the second sentence of Section 2.14(a) without the
consent of each Lender, (e) change the percentage of the Revolving Credit
Commitments or of the aggregate unpaid principal amount of the Advances which
shall be required for the Lenders or any of them to take any action hereunder
without the consent of each Lender or (f) amend this Section 8.01 without the
consent of each Lender; provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent or the Issuing
Banks in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent or the Issuing Banks, as
applicable, under this Agreement (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent and each
Issuing Bank). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting

 

55



--------------------------------------------------------------------------------

Lender, except with respect to any amendment, waiver or other modification
referred to in clause (a), (b) or (c) of the first proviso of this paragraph and
then only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification. This Agreement and the agreement
referred to in Section 2.04(c) and the Notes constitute the entire agreement of
the parties with respect to the subject matter hereof and thereof.
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Majority
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Advances and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Majority Lenders and Lenders. Notwithstanding anything to
the contrary herein the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

SECTION 8.02.     Notices, Etc.

(a)         Subject to clauses (b) through (e) below, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered by hand:

(i)         if to the Borrower:

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

Attention: Executive Vice President & Chief Financial Officer

Telephone No.: (704) 557-4000

(ii)         if to the Administrative Agent or to JPMorgan as an Issuing Bank:

JPMorgan Chase Bank, N.A.

10 South Dearborn, L2

Chicago, Illinois 60603

Attention: Jonathan Dowdy

Telephone No.: (312) 732-1891

Telecopier No.: (888) 303-9732

(iii)         if to any other Issuing Bank, to it at the address and telecopy
number specified from time to time by such Issuing Bank to the Borrower and the
Administrative Agent; and

(iv)         if to any Lender, at the Domestic Lending Office of such Lender;
or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall be deemed to have been duly given or made
(i) in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three

 

56



--------------------------------------------------------------------------------

(3) Business Days after being deposited in the mail, postage prepaid, and
(iii) in the case of telecopier notice, when transmitted and confirmed during
normal business hours (or, if delivered after the close of normal business
hours, at the beginning of business hours on the next Business Day), except that
notices and communications to the Administrative Agent pursuant to Article 2 or
7 shall not be effective until received by the Administrative Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through the Platform, to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c).

(b)         The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to the
Platform shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)         The Borrower agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO

 

57



--------------------------------------------------------------------------------

HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)         Each Lender agrees that notice to it (as provided in the next
sentence) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes hereof. Each Lender agrees (i) to provide to the Administrative Agent
in writing (including by electronic communication), promptly after the date of
this Agreement, an e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

(e)         Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant hereto in any
other manner specified herein.

SECTION 8.03.     No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, and no course
of dealing with respect to, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 8.04.     Costs, Expenses and Indemnification.

(a)         The Borrower agrees to pay and reimburse on demand (i) all
reasonable costs and expenses of the Administrative Agent and each Arranger in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, without limitation, the reasonable and
documented fees and out-of-pocket expenses of counsel, but limited to the
reasonable and documented fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
(ii) all costs and expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all costs and expenses, if any (including the
reasonable and documented fees and out-of-pocket expenses of (x) one counsel to
the Administrative Agent, each Issuing Bank and each of the Lenders taken as a
whole, and, if reasonably necessary, a single specialty or local counsel to the
Administrative Agent, each Issuing Bank and each of the Lenders taken as a
whole; provided that in the case of an actual or perceived conflict of interest
with respect to any of the foregoing counsel, one additional counsel to all
affected Lenders similarly situated and taken as a whole), incurred by the
Administrative Agent, any Issuing Bank or any Lender in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 8.04(a). Such reasonable fees and
out-of-pocket expenses shall be reimbursed by the Borrower upon presentation to
the Borrower of a statement of account, regardless of whether this Agreement is
executed and delivered by the parties hereto or the transactions contemplated by
this Agreement are consummated.

(b)         (i) The Borrower hereby agrees to indemnify the Administrative
Agent, each Arranger, each Issuing Bank, each Lender and each of their
respective Affiliates and their respective officers, directors, employees,
agents, advisors and representatives (each, an “Indemnified Party”) from and
against any and all direct claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or relating
to any investigation, litigation or proceeding or the preparation of any defense
with respect thereto arising out of or in connection with or relating to this
Agreement or the transactions contemplated

 

58



--------------------------------------------------------------------------------

hereby or thereby or any use made or proposed to be made with the proceeds of
the Advances or the Letters of Credit (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its shareholders or creditors, an
Indemnified Party or any other Person, or an Indemnified Party is otherwise a
party thereto, and whether or not any of the conditions precedent set forth in
Article 3 are satisfied or the other transactions contemplated by this Agreement
are consummated, except to the extent such direct claim, damage, loss, liability
or expense (x) is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct, or (y) results from a claim brought by the
Borrower against an Indemnified Party for breach in bad faith, or a material
breach, of such Indemnified Party’s express obligations hereunder or (z) arises
out of, or result from, any investigation, litigation or proceeding that does
not involve an act or omission by the Borrower or any of the Borrower’s
Affiliates and that is brought by an Indemnified Party against any other
Indemnified Party (other than in its capacity as the Administrative Agent, an
Issuing Bank, an Arranger, a Co-Syndication Agent, a Documentation Agent or any
other similar role with respect to the credit facility evidenced by this
Agreement).

(ii)         The Borrower hereby further agrees that (i) no Indemnified Party
shall have any liability to the Borrower for or in connection with or relating
to this Agreement or the transactions contemplated hereby or thereby or any use
made or proposed to be made with the proceeds of the Advances, except to the
extent such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct and (ii) the Borrower will not assert any claim
against the Administrative Agent or any Lender, any of their respective
Affiliates, or any of their respective directors, officers, employees, attorneys
or agents, on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or relating to this Agreement or the actual or
proposed use of any Advance.

(c)         If any payment of principal of, or Conversion or Continuation of,
any Eurodollar Rate Advance of a Lender is made on a day other than the last day
of an Interest Period for such Advance as a result of any optional or mandatory
prepayment, acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, the Borrower shall pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses (other than
loss of profit) which it may reasonably incur as a result of such payment,
Continuation or Conversion and the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance. A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 8.05.         Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns, provided that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

SECTION 8.06.         Assignments and Participations.

(a)         Each Lender may, with notice to and the consent of the
Administrative Agent and the Issuing Banks and, unless an Event of Default shall
have occurred and be continuing, the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof) (such consents not to be unreasonably
withheld), assign to one or more banks or

 

59



--------------------------------------------------------------------------------

other entities all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Revolving
Credit Commitment, the Advances owing to it and its participations in Letters of
Credit); provided that:

(i)         each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations of the assigning Lender under this
Agreement,

(ii)         except in the case of an assignment by a Lender to one of its
Affiliates or to another Lender, the amount of the Revolving Credit Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event (unless the Borrower and the Administrative Agent
otherwise agree) be less than the lesser of (x) such Lender’s Revolving Credit
Commitment hereunder and (y) $5,000,000 or an integral multiple of $1,000,000 in
excess thereof,

(iii)         each such assignment shall be to an Eligible Assignee,

(iv)         the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and

(v)         the parties to each such assignment (other than the Borrower) shall
deliver to the Administrative Agent a processing and recordation fee of $3,500.

Upon such execution, delivery, acceptance and recording, from and after the
Closing Date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

(b)         By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative

 

60



--------------------------------------------------------------------------------

agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(c)         Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed (and the Borrower and the Administrative Agent shall have consented to
the relevant assignment) and is in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.

(d)         The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address referred to in Section 8.02
a copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of each of the Lenders
and, with respect to Lenders, the Revolving Credit Commitment of, and principal
amount (and stated interest) of the Advances owing to, each such Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for the purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e)         Each Lender may sell participations to one or more Persons (other
than any Ineligible Institution) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment and the Advances owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Revolving Credit Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, (iv) in any proceeding
under the Federal Bankruptcy Code in respect of the Borrower, such Lender shall
remain and be, to the fullest extent permitted by law, the sole representative
with respect to the rights and obligations held in the name of such Lender
(whether such rights or obligations are for such Lender’s own account or for the
account of any participant), (v) no participant under any such participation
agreement shall have any right to approve any amendment or waiver of any
provision of this Agreement, or to consent to any departure by the Borrower
therefrom, except to the extent that any such amendment, waiver or consent would
(x) reduce the principal of, or interest on, the Notes, in each case to the
extent the same are subject to such participation, or (y) postpone any date
fixed for the payment of principal of, or interest on, the Advances, in each
case to the extent the same are subject to such participation and (vi) each
participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.12 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment, provided that (A) such participant agrees
to be subject to the provisions of Section 2.15(g) and Section 2.17 as if it
were an assignee under paragraph (b) of this Section and (B) no participant
shall be entitled to the benefits of Section 2.15 unless such participant
complies with Section 2.15(e) as if it were a Lender (it being understood that
the documentation required thereunder shall be delivered to the participating
Lender). Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.15(g) with respect to any participant.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s

 

61



--------------------------------------------------------------------------------

interest in the obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under United
States Treasury Regulations Section 5f.103-1(c) and Proposed Treasury
Regulations 1.163-5(b) (or any amended or successor version). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f)         Any Lender may, in connection with any permitted assignment or
participation or proposed assignment or participation pursuant to this
Section 8.06 and subject to the provisions of Section 8.12, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower or any of its Subsidiaries or Affiliates furnished to
such Lender by or on behalf of the Borrower.

(g)         Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time, without the consent of the Administrative Agent or the
Borrower, create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Board.

(h)         Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time, without the consent of the Administrative Agent or the
Borrower (but with notice to the Administrative Agent and the Borrower), assign
to an Affiliate of such Lender all or any portion of its rights (but not its
obligations) under this Agreement.

SECTION 8.07.     Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. The Borrower hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court, in each case sitting in the Borough of Manhattan, for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. The Borrower hereby irrevocably
appoints CT Corporation System (the “Process Agent”), with an office on the date
hereof at 111 8th Avenue, 13th Floor, New York, New York 10011, as its agent and
true and lawful attorney-in-fact in its name, place and stead to accept on
behalf of the Borrower and its Property service of the copies of the summons and
complaint and any other process which may be served in any such legal
proceedings brought in any such court, and the Borrower agrees that the failure
of the Process Agent to give any notice of any such service of process to the
Borrower shall not impair or affect the validity of such service or, to the
extent permitted by applicable law, the enforcement of any judgment based
thereon. The Borrower irrevocably waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum.

SECTION 8.08.     Severability. In case any provision in this Agreement shall be
held to be invalid, illegal or unenforceable, such provision shall be severable
from the rest of this Agreement, and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 8.09.     Execution in Counterparts; Electronic Execution. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall

 

62



--------------------------------------------------------------------------------

constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

SECTION 8.10.     Survival.    The obligations of the Borrower under
Sections 2.02(b), 2.12, 2.15 and 8.04, and the obligations of the Lenders under
Section 7.05, shall survive the repayment of the Advances and the termination of
the Commitments. In addition, each representation and warranty made, or deemed
to be made by any Notice of Borrowing, herein or pursuant hereto shall survive
the making of such representation and warranty, and no Lender shall be deemed to
have waived, by reason of making any Advance, any Default or Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading.

SECTION 8.11.     Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

SECTION 8.12.     Confidentiality. Each Lender agrees to hold any Information
which it may receive from the Borrower or any of its Subsidiaries or Affiliates
pursuant to this Agreement in confidence and for use in connection with this
Agreement, including without limitation for use in connection with its rights
and remedies hereunder, except for disclosure (a) to other Lenders and their
respective Affiliates, (b) to legal counsel, accountants, and other professional
advisors to such Lender, (c) to regulatory officials, (d) as requested pursuant
to or as required by law, regulation, or legal process, (e) in connection with
any legal proceeding to which such Lender is a party, (f) to a proposed assignee
or participant permitted under Section 8.06 which shall have agreed in writing
to keep such disclosed confidential information confidential in accordance with
this Section and (g) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein. For the purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries or Affiliates relating to the Borrower or any of its
Subsidiaries or Affiliates or their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

63



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 8.13.         Nonliability of Lenders; No Advisory or Fiduciary
Responsibility. The Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower, its Subsidiaries
and other companies with which the Borrower or any of its Subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the

 

64



--------------------------------------------------------------------------------

transactions contemplated by the Loan Documents or its other relationships with
the Borrower in connection with the performance by such Credit Party of services
for other companies, and no Credit Party will furnish any such information to
other companies. The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 8.14.     USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

SECTION 8.15.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under applicable law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with applicable law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Advances or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender.

SECTION 8.16.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COCA-COLA BOTTLING CO. CONSOLIDATED,
as the Borrower By  

/s/ David M. Katz

  Name:   David M. Katz   Title:  

Executive Vice President and

Chief Financial Officer

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank and as
Administrative Agent By    

/s/ Antje Focke

  Name:   Antje Focke   Title:   Executive Director

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent

By  

 

/s/ Carolyn Kee

 

Name:

 

Carolyn Kee

 

Title:

 

Vice President

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Syndication Agent

By  

 

/s/ Ekta Patel

 

Name:

 

Ekta Patel

 

Title:

 

Director

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing Bank and
as a Co-Syndication Agent

By  

 

/s/ Krutesh Trivedi

 

Name:

 

Krutesh Trivedi

 

Title:

 

Vice President

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, individually as a Lender and as a Documentation
Agent

By  

 

/s/ Stuart M. Jones

 

Name:

 

Stuart M. Jones

 

Title:

 

Senior Vice President

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

SOUTH STATE BANK, as a Lender

By  

 

/s/ Cutter D. Davis, Jr.

 

Name:

 

Cutter D. Davis, Jr.

 

Title:

 

Executive Vice President

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By    

/s/ Sarah Fleet

  Name:   Sarah Fleet   Title:   Vice President By    

/s/ Chris Grimes

  Name:   Chris Grimes   Title:   Executive Director

Signature Page to Second Amended and Restated Credit Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

SCHEDULE I

Lenders and Commitments

 

Lender    Revolving Credit
Commitment  

JPMORGAN CHASE BANK, N.A.

     $100,000,000  

CITIBANK, N.A.

     $95,000,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

     $95,000,000  

PNC BANK, NATIONAL ASSOCIATION

     $95,000,000  

BRANCH BANKING & TRUST COMPANY

     $65,000,000  

SOUTH STATE BANK

     $25,000,000  

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

     $25,000,000  

 

 

Total

     $500,000,000  



--------------------------------------------------------------------------------

SCHEDULE II

EXISTING LIENS

NONE



--------------------------------------------------------------------------------

SCHEDULE III

LITIGATION

NONE



--------------------------------------------------------------------------------

SCHEDULE IV

SUBSIDIARIES AND MATERIAL SUBSIDIARIES

 

Entity’s Legal Name   

Incorporated/

Organized

   Ownership By   

Percent

Owned

Material Subsidiaries:

        

CCBCC Operations, LLC

   DE   

Coca-Cola Bottling Co. Consolidated

   100%

CCBC of Wilmington, Inc.

   DE   

Piedmont Coca-Cola Bottling Partnership

   100%

Coca-Cola Ventures, Inc.

   DE   

Coca-Cola Bottling Co. Consolidated

   100%

Piedmont Coca-Cola Bottling Partnership

   DE   

Coca-Cola Ventures, Inc.

   77%

Red Classic Transportation Services, LLC

   NC   

Red Classic Services, LLC

   100%

Tennessee Soft Drink Production Company

   TN   

CCBCC Operations, LLC

   100%

Other Subsidiaries:

        

CCBCC, Inc.

   DE   

Coca-Cola Bottling Co. Consolidated

   100%

Chesapeake Treatment Company, LLC

   NC   

CCBCC Operations, LLC

   100%

Consolidated Beverage Co.

   DE   

Coca-Cola Bottling Co. Consolidated

   100%

Consolidated Real Estate Group, LLC

   NC   

Coca-Cola Bottling Co. Consolidated

   100%

Data Ventures, Inc.

   NC   

Coca-Cola Bottling Co. Consolidated

   100%

Heath Oil Co., Inc.

   SC   

CCBCC Operations, LLC

   100%

TXN, Inc.

   DE   

Data Ventures, Inc.

   100%

Swift Water Logistics, Inc.

   NC   

Coca-Cola Bottling Co. Consolidated

   100%

Data Ventures Europe, BV

   Netherlands   

Data Ventures, Inc.

   100%

Equipment Reutilization Solutions, LLC

   NC   

CCBCC Operations, LLC

   100%

Red Classic Services, LLC

   NC   

Coca-Cola Bottling Co. Consolidated

   100%

Red Classic Equipment, LLC

   NC   

Red Classic Services, LLC

   100%

Red Classic Transit, LLC

   NC   

Red Classic Transportation Services, LLC

   100%

Red Classic Contractor, LLC

   NC   

Red Classic Transportation Services, LLC

   100%



--------------------------------------------------------------------------------

SCHEDULE V

PERMITTED INDEBTEDNESS

1.         Lease Agreement, dated as of December 18, 2006, between the CCBCC
Operations, LLC and Beacon Investment Corporation, related to the Borrower’s
corporate headquarters and an adjacent office building in Charlotte, North
Carolina.

2.         Lease Agreement, dated as of December 15, 2000, between the Borrower
and Harrison Limited Partnership One, related to the Snyder Production Center in
Charlotte, North Carolina and a distribution center adjacent thereto. The
Borrower reserves the right to assign this lease to a Subsidiary.

3.         Lease Agreement, dated as of January 3, 2011, between the Borrower
and Crown-Raleigh III, LLC, related to the Borrower’s sales distribution
facility in Clayton, North Carolina. The Borrower reserves the right to assign
this lease to a Subsidiary.

4.         Lease Agreement, dated as of January 13, 2011, between the Borrower
and DCT Mid South Logistics V LP, related to the Borrower’s sales distribution
facility in LaVergne, Tennessee. The Borrower reserves the right to assign this
lease to a Subsidiary.

5.         Lease Agreement, dated as of June 11, 2015, between CCBCC Operations,
LLC and CK-Childress Klein #8(A) Limited Partnership, related to the Borrower’s
call center in Charlotte, North Carolina.

6.         Lease Agreement, dated as of October 28, 2016, between CCBCC
Operations, LLC and Graham O’Kelly Partnership, related to the Borrower’s
distribution facility in Bishopville, South Carolina.



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF BORROWING

JPMorgan Chase Bank, N.A., as Administrative

Agent for the Lenders parties

to the Credit Agreement

referred to below

[10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Darren Cunningham]

[Date]

Ladies and Gentlemen:

The undersigned, Coca-Cola Bottling Co. Consolidated (the “Borrower”), refers to
the Second Amended and Restated Credit Agreement, dated as of June 8, 2018 (as
from time to time amended, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing (the
“Proposed Borrowing”) under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing as required by
Section 2.02(a) of the Credit Agreement:

(i)         The Business Day of the Proposed Borrowing is ___________ __, _____.

(ii)        The Type of Advances initially comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

(iii)        The amount of the Proposed Borrowing is $___________.

[(iv)        The initial Interest Period for each Advance made as part of the
Proposed Borrowing is ______ month[s]]1.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(a)        the representations and warranties contained in Section 4.01 of the
Credit Agreement (excluding, in the case of a Borrowing after the initial
Borrowing, the Excluded Representations) are correct in all material respects,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

 

1 

For Eurodollar Rate Advances only.

 

Exhibit A-1



--------------------------------------------------------------------------------

(b)         no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or a Default.

 

Very truly yours, COCA-COLA BOTTLING CO. CONSOLIDATED By  

 

  Title:

 

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

Dated ____________ __, _____

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 8, 2018 (as from time to time amended, the “Credit Agreement”) among
Coca-Cola Bottling Co. Consolidated, a Delaware corporation (the “Borrower”),
the Lenders (as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.

_____________ (the “Assignor”) and _____________ (the “Assignee”) agree as
follows:

1.         Effective on the Effective Date (as defined below), and subject to
payment to the Assignor specified in Schedule 1, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified on Schedule 1 of all outstanding rights and obligations under
the Credit Agreement, including, without limitation, such interest in the
Assignor’s Revolving Credit Commitment and the Advances owing to the Assignor.
After giving effect to such sale and assignment, the Assignee’s Revolving Credit
Commitment and the amount of the Advances owing to the Assignee will be as set
forth in Schedule 1.

2.         Effective on the Effective Date, Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to any
requirements under applicable law for the Assignee to become a lender under the
Credit Agreement or to charge interest at the rate set forth therein from time
to time.

3.         The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; [and] (vi) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof [and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States

 

Exhibit B-1



--------------------------------------------------------------------------------

certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty].1

4.         Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee and the consent of the Borrower, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The Effective Date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).

5.         Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

6.         Upon such acceptance and recording by the Administrative Agent, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest, Letter of
Credit fees and Facility Fee with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Effective Date directly between themselves.

7.         This Assignment and Acceptance shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment and Acceptance may be executed in any number of counterparts,
which together shall constitute one instrument. Acceptance and adoption of the
terms of this Assignment and Acceptance by the Assignee and the Assignor by
Electronic Signature or delivery of an executed counterpart of a signature page
of this Assignment and Acceptance through the Platform shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

 

1 

If the Assignee is organized under the laws of a jurisdiction outside the United
States.

 

Exhibit B-2



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

Percentage assigned to Assignee

  _______________%    

Assignee’s Revolving Credit Commitment

  $______________

Aggregate outstanding principal amount of Advances assigned

  $______________

Consideration payable by Assignee to Assignor

  $______________

Effective Date (if other than date of acceptance by Administrative Agent)*

  __________ __, _____

 

[NAME OF ASSIGNOR], as Assignor

By

 

 

 

Title:

 

 

* 

This date should be no earlier than the date of acceptance by the Administrative
Agent.



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE], as Assignee

By

 

 

 

Title:

Domestic Lending Office:

Eurodollar Lending Office:

Accepted this ____ day

    of _______, _____

JPMORGAN CHASE BANK, N.A., as

    Administrative Agent

 

By  

 

  Title: CONSENTED TO: COCA-COLA BOTTLING CO. CONSOLIDATED By  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF SPECIAL COUNSEL TO THE BORROWER

Attached



--------------------------------------------------------------------------------

June ___, 2018

JPMorgan Chase Bank, N.A., as Agent (as defined below)

10 South Dearborn Street, L2

Chicago, Illinois 60603

The Lenders identified on Schedule I attached hereto

 

  Re:

Second Amended and Restated Credit Agreement

Ladies and Gentlemen:

We have acted as counsel to Coca-Cola Bottling Co. Consolidated, a Delaware
corporation (the “Borrower”), in connection with that certain Second Amended and
Restated Credit Agreement (the “Credit Agreement”) dated as of the date hereof,
among the Borrower, the lenders named therein (the “Lenders”), and JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Agent”). This
opinion letter is delivered to you pursuant to Section 3.01(d) of the Credit
Agreement. Unless otherwise defined herein, capitalized terms used herein shall
have the meanings assigned to them in the Credit Agreement.

In rendering this opinion, we have examined the following documents (items
(a) and (b) below are referred to as the “Loan Documents”), all dated the date
hereof unless otherwise indicated:

 

  (a)

the Credit Agreement; and

 

  (b)

the Notes.

We have also examined the originals, or copies certified or otherwise identified
to our satisfaction, of such other records of the Borrower, certificates of
public officials, officers of the Borrower, and other persons, and agreements,
instruments and other documents, and have made such other investigation, as we
have deemed necessary as a basis for the opinions expressed below. As to various
questions of fact material to our opinion, we have relied upon, and assumed
without independent investigation the accuracy of, the representations made by
the parties to the Loan Documents (other than those which are expressed as our
opinions).

In rendering the opinions expressed herein, we have assumed the genuineness of
all signatures, the authenticity of all documents submitted to us as originals,
the conformity to original documents of all documents submitted to us as
conformed or photostatic copies and the authenticity of the originals of such
copies. For the purposes of the opinions hereinafter expressed, we have further
assumed (i) the legal capacity of all natural persons executing any Loan
Document; (ii) that there is no oral or written statement or agreement, course
of performance, course of dealing or usage of trade that modifies, amends or
varies any of the terms of any Loan Document; (iii) that as to factual matters
any certificate, representation or other document upon which we have relied and
which was given or dated earlier than the date of this letter, continues to
remain accurate, insofar as relevant to the opinions contained herein, from such
earlier date through and including the date hereof; (iv) that there has been no
mutual mistake of fact, or misrepresentation, fraud or deceit in connection with
the execution, delivery, performance under, or transactions contemplated by, the
Loan Documents; (v) due authorization, execution and delivery of the Loan
Documents by all parties thereto other than the Borrower, and that each such
Loan Document is valid, binding and enforceable against all parties thereto
other than the Borrower; (vi) that each of the



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June ___, 2018

Page 2 of 7

 

parties to the Loan Documents other than the Borrower has the power and
authority to execute and deliver the Loan Documents to which it is party, and to
perform its obligations thereunder; (vii) that the execution and delivery by the
Borrower of the Loan Documents and the performance by the Borrower of its
obligations thereunder will not violate any of the terms, conditions or
provisions of any law or regulation (other than any law or regulation of the
State of North Carolina, the Delaware General Corporation Law or federal law or
regulation), order, writ, injunction or decree of any governmental authority;
and (viii) that if any party to any Loan Document other than the Borrower seeks
to enforce its rights thereunder, such enforcement shall occur only under
circumstances which are consistent with applicable law and provisions of the
relevant Loan Document.

The opinions set forth herein are limited to matters governed by the laws of
North Carolina, the Delaware General Corporation Law and the federal laws of the
United States, and no opinion is expressed herein as to the laws of any other
jurisdiction. We express no opinion concerning any matter respecting or affected
by any laws other than laws that a lawyer admitted to practice law in North
Carolina exercising customary professional diligence would reasonably recognize
as being directly applicable to the Borrower or the transactions contemplated in
the Loan Documents. Without limiting the generality of the foregoing, we express
no opinion concerning the following legal issues or the application of any such
laws or regulations to the matters on which our opinions are referenced:

(i)    other than as expressly set forth in paragraph 8 below, federal and state
securities laws and regulations;

(ii)    Federal Reserve Board margin regulations;

(iii)    pension and employee benefit laws and regulations;

(iv)    federal and state antitrust and unfair competition laws and regulations,
including without limitation the Hart-Scott-Rodino Antitrust Improvements Act of
1976;

(v)    federal and state laws and regulations concerning document filing
requirements and notice;

(vi)    compliance with fiduciary duty requirements;

(vii)    the statutes, administrative decisions, and rules and regulations of
county, municipal and special political subdivisions, whether state-level,
regional or otherwise;

(viii)    fraudulent transfer laws;

(ix)    federal and state environmental laws and regulations;

(x)    federal and state tax laws and regulations;

(xi)    federal and state land use and subdivision laws and regulations;



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June ___, 2018

Page 3 of 7

 

(xii)    federal patent, copyright and trademark, state trademark, and other
federal and state intellectual property laws and regulations;

(xiii)    federal and state laws, regulations and policies concerning national
and local emergency;

(xiv)    state and federal regulatory laws or regulations specifically
applicable to any entity solely because of the business in which it is engaged;

(xv)    federal and state laws and regulations concerning the condition of title
to any property, the priority of any security interest or lien, or the
perfection of a lien or security interest in personal property;

(xvi)    laws, rules and regulations relating to money laundering and terrorist
groups, including without limitation the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (the “USA Patriot Act”), Public Law 107-56, 115 Stat. 380 (October 26,
2001), as amended, Executive Order 13224, the Trading with the Enemy Act,
50 App. U.S.C. 1, et. seq., any similar or related law and the rules and
regulations (temporary or permanent) promulgated under the foregoing or by the
Office of Foreign Assets Control of the United States Department of Treasury, as
each is amended from time to time; or

(xvii)    the Wall Street Transparency and Accountability Act of 2010, Title VII
of the Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law
No. 111-203, 124 Stat. 1376 (2010) and the rules and regulations issued in
connection therewith (“Dodd-Frank”).

Based on the foregoing, and subject to the qualifications, assumptions and
limitations set forth herein, we are of the opinion that:

1.    Based solely upon a good standing certificate issued by the Delaware
Secretary of State, the Borrower is a corporation in good standing under the
laws of the State of Delaware.

2.    The Borrower has adequate corporate power to execute, deliver and perform
its obligations under the Loan Documents.

3.    The execution and delivery by the Borrower of the Loan Documents and the
performance by it of its agreements under such documents have been duly
authorized by all requisite corporate action on the part of the Borrower. The
Borrower has duly executed and delivered the Loan Documents.

4.    The Loan Documents provide that they shall be governed by, and construed
in accordance with, New York law. If, notwithstanding such choice of law
provision, a North Carolina court were to hold that any such Loan Document is
governed by, and to be construed in accordance with, the internal laws of the
State of North Carolina, such Loan Document would be, under the internal laws of
the State of North Carolina, the valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June ___, 2018

Page 4 of 7

 

5.    The execution and delivery by the Borrower of the Loan Documents, and the
performance by the Borrower of its agreements under such documents, do not
(a) violate the Borrower’s certificate of incorporation or bylaws, (b) violate
any (i) North Carolina statute, rule or regulation, (ii) the Delaware General
Corporation Law or (iii) any federal statute, rule or regulation, in each case
that a lawyer admitted to practice law in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower or the transactions contemplated in the Loan Documents or
(c) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under the agreements set forth on
Schedule II hereto or cause the creation of any security interest or lien upon
any of the property of the Borrower pursuant to any such agreements (except that
we express no opinion with respect to matters which require the performance of a
mathematical calculation or the making of a financial or accounting
determination).

6.    The Borrower is not required to obtain any consent, approval,
authorization, or make any filing (a) with, any United States federal or State
of North Carolina governmental or regulatory agency or (b) under the Delaware
General Corporation Law, to authorize its execution and delivery of, or to make
valid and binding, the Loan Documents, except for those (i) obtained or made
prior to the date hereof and (ii) specified in the Loan Documents.

7.    We do not represent the Borrower in any action, suit or proceeding before
any court, governmental agency or arbitrator, pending or overtly threatened in
writing against the Borrower, which seeks to affect the enforceability of any of
the Loan Documents.

8.    Based on the factual certifications in an officer’s certificate delivered
to our firm in connection with this letter, the Borrower is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

The opinion set forth in paragraph 4 is subject to the following qualifications:

(a)    enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally;

(b)    enforcement of the Loan Documents is subject both to general principles
of equity and to considerations of public policy, including the requirement that
the parties thereto act with commercial reasonableness and in good faith to the
extent required by applicable law, the application of which may deny certain
rights and may be applied by a court of proper jurisdiction, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
For purposes of this paragraph, the terms “general principles of equity” and
“considerations of public policy” may include, but are not limited to, issues
related to the right to or obligation of the appointment of a receiver in
certain circumstances; the ability of an entity to appoint an attorney-in-fact;
fiduciary obligations of attorneys-in-fact; the enforceability of usury savings
clauses; the enforceability of confessions of judgment; waiver of procedural,
substantive, or constitutional rights, including, without limitation, the right
of statutory or equitable redemption; disclaimers or limitations of liability;
waiver of defenses; waiver of acceleration rights through historical acceptance
of late payments; the exercise of self-help or other remedies without judicial
process; accounting for rent or sale proceeds; requirements of mitigation of
damages; and



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June ___, 2018

Page 5 of 7

 

enforcement of default interest provisions. Any provision waiving a right to
jury trial is unenforceable as against public policy pursuant to N.C. Gen. Stat.
§ 22B-10;

(c)    the enforceability and availability of certain remedies, rights and
waiver provisions may be limited or rendered ineffective by applicable law,
although the inclusion of such provisions does not affect the validity or lien
of any Loan Document as a whole, and subject to the other exceptions noted
herein, there exist legally adequate remedies for the realization of the
principal benefits afforded thereby;

(d)    we call to your attention that N.C. Gen. Stat. § 6-21.2 sets forth the
procedures and limitations applicable to the collection of attorneys’ fees and
accordingly, any provision in the Loan Documents relating to the ability to
collect attorneys’ fees upon default are subject to those limitations;

(e)    we express no opinion as to the enforceability of any provision of the
Loan Documents denying the holder of any lien inferior to the liens created by
the Loan Documents the ability to require the Agent to marshal assets;

(f)    we express no opinion as to the right to obtain a receiver, which
determination is subject to equitable principles;

(g)    we express no opinion with respect to any provision of the Loan Documents
providing that the acceptance by the Agent of a past due installment or other
performance by a party shall not be deemed a waiver of its right to accelerate
the loan or other payment obligation. A North Carolina Court of Appeals has held
that when the holder of a promissory note regularly accepted late payments, such
holder is deemed to have waived its right to accelerate the debt because of late
payments until it notifies the maker that prompt payments are again required.
Driftwood Manor Investors v. City Federal Savings & Loan Association, 63 N.C.
App. 459, 305 S.E. 2d 204 (1983);

(h)    we express no opinion with respect to any provision of the Loan Documents
which requires that any amendments or waivers to the Loan Documents must be in
writing;

(i)    we express no opinion as to the enforceability of any provision of the
Loan Documents which directs the application of sale proceeds other than as
required by N.C. Gen. Stat. § 25-9-615;

(j)    we express no opinion with respect to any consent to venue, jurisdiction
or service of process provisions;

(k)    we express no opinion with respect to any choice of law provision;

(l)    we express no opinion with respect to any severability provision;

(m)    we express no opinion with respect to any right of set-off;



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June ___, 2018

Page 6 of 7

 

(n)    we express no opinion with respect to any provision of the Loan Documents
purporting to require a party to pay or reimburse attorneys’ fees incurred by
another party or to indemnify another party therefor which may be limited by
applicable law and public policy;

(o)    we express no opinion with respect to any waiver of the statute of
limitations contained in the Loan Documents;

(p)    we express no opinion as to the enforceability of any provision in the
Loan Documents that purports to excuse a party for liability for its own acts;

(q)    we express no opinion as to the enforceability of any provision in the
Loan Documents that purports to make void any act done in contravention thereof;

(r)    we express no opinion with respect to any provision purporting to
prohibit, restrict, or condition the assignment of rights to the extent such
restriction on assignability is governed by the Uniform Commercial Code;

(s)    we express no opinion as to the enforceability of any provision in the
Loan Documents that purports to authorize a party to act in its sole discretion,
that imposes liquidated damages, penalties, late payment charges or an increase
in interest rate after default (in the event such late payment charges or
increase in interest rate is deemed to be a penalty or is otherwise contrary to
public policy) or that relates to evidentiary standards or other standards by
which any of the Loan Documents is to be construed;

(t)    we express no opinion as to the enforceability of provisions of the Loan
Documents providing for the indemnification of or contribution to a party with
respect to such party’s own negligence or willful misconduct or where such
indemnification or contribution is otherwise contrary to public policy;

(u)    we express no opinion as to the enforceability of any provision intended
to act as a savings clause; and

(v)    we express no opinion with respect to the effectiveness, validity or
enforceability of any provision of the Loan Documents which relates to European
Union Directive 2014/59/EU, the associated EU implementing legislation, or any
law or regulation of any relevant member of the European Economic Area which
implements such directive.

Our opinion is rendered solely in connection with the transactions contemplated
under the Loan Documents and may not be relied upon for any other purpose or in
any manner by any person or entity other than the addressees hereof, except that
we hereby consent to reliance hereon by any future assignee (collectively, the
“Reliance Parties”) of your rights and obligations under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 8.06(a) of the Credit Agreement, on the condition
and understanding that (i) this letter speaks only as of the date hereof,
(ii) we have no responsibility or obligation to update this letter, to consider
its applicability or correctness to any person other than its addressee(s), or
to take into account changes in law, facts or any other developments of which we
may later become aware, (iii) any such reliance by a



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June ___, 2018

Page 7 of 7

 

Reliance Party must be actual and reasonable under the circumstances existing at
the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the Reliance Party at such time,
(iv) in no event shall any such assignee have any greater rights with respect
hereto than did the addressees, and (v) our consent to such reliance shall in no
event constitute a reissuance of the opinions expressed herein or otherwise
extend any statute of limitations applicable hereto on the date hereof.

No copies of this opinion may be delivered or furnished to any other party other
than a Reliance Party, nor may all or portions of this opinion be quoted,
circulated or referred to in any other document without our prior written
consent, except that copies of this opinion may be provided to any regulatory
agency having supervisory authority over a Reliance Party and except that this
opinion may be used in connection with the assertion of a defense as to which
this opinion is relevant and necessary or in response to a court order or other
legal process. The opinions expressed in this letter are rendered as of the date
hereof and we express no opinion as to circumstances or events or change in
applicable law that may occur subsequent to such date.

Very truly yours,



--------------------------------------------------------------------------------

Schedule I

Lenders

JPMORGAN CHASE BANK, N.A.

CITIBANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

PNC BANK, NATIONAL ASSOCIATION

BRANCH BANKING AND TRUST COMPANY

SOUTH STATE BANK

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH



--------------------------------------------------------------------------------

Schedule II

Reviewed Agreements

Supplemental Indenture, dated as of March 3, 1995, between the Borrower and The
Bank of New York Mellon Trust Company, N.A., as successor trustee.

Second Supplemental Indenture, dated as of November 25, 2015, between the
Borrower and The Bank of New York Mellon Trust Company, N.A., as trustee.

7.00% Senior Notes due 2019

3.800% Senior Notes due 2025

Fifth Amended and Restated Promissory Note, dated as of September 18, 2017, by
and between the Borrower and Piedmont Coca-Cola Bottling Partnership

Revolving Credit Loan Agreement, dated as of September 18, 2017, by and between
the Borrower and Piedmont Coca-Cola Bottling Partnership

Amended and Restated Guaranty Agreement, effective as of July 15, 1993, made by
the Borrower and each of the other guarantor parties thereto in favor of Trust
Company Bank and Teachers Insurance and Annuity Association of America

Amended and Restated Guaranty Agreement, dated as of May 18, 2000, made by the
Borrower in favor of Wachovia Bank, N.A.

Guaranty Agreement, dated as of December 1, 2001, made by the Borrower in favor
of Wachovia Bank, N.A.

Term Loan Agreement, dated June 7, 2016, by and among the Borrower, the lenders
named therein, JPMorgan Chase Bank, N.A., as administrative agent, and PNC Bank,
National Association and Branch Banking and Trust Company as co-syndication
agents

Note Purchase and Private Shelf Agreement, dated June 10, 2016, by and among the
Borrower, PGIM, Inc. and the other parties thereto

Note Purchase and Private Shelf Agreement, dated March 6, 2018, by and among the
Borrower, NYL Investors LLC and the other parties thereto



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of June 8, 2018 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Coca-Cola Bottling
Co. Consolidated, certain Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.         I am the duly elected Chief Financial Officer of the Borrower;

2.         I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.         The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4.         Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of_________, 20__.



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

COCA-COLA BOTTLING CO. CONSOLIDATED

CREDIT FACILITIES

June 8, 2018

LIST OF CLOSING DOCUMENTS1

A.         LOAN DOCUMENTS

 

1.

Second Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Coca-Cola Bottling Co. Consolidated, a Delaware corporation (the
“Borrower”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of $500,000,000.

SCHEDULES

 

Schedule I

  

--

  

Lenders and Commitments

Schedule II

  

--

  

Existing Liens Securing Indebtedness of $5,000,000 or more

Schedule III

  

--

  

Litigation

Schedule IV

  

--

  

Subsidiaries

Schedule V

  

--

  

Permitted Subsidiary Indebtedness

EXHIBITS

 

Exhibit A

  

--

  

Form of Notice of Borrowing

Exhibit B

  

--

  

Form of Assignment and Acceptance

Exhibit C

  

--

  

Form of Opinion of Special Counsel to the Borrower

Exhibit D

  

--

  

Form of Compliance Certificate of the Borrower

Exhibit E

  

--

  

List of Closing Documents

 

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.18(d) of the Credit Agreement.

B. CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State of

 

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

 

- 2 -

Delaware, since the date of the certification thereof by such Secretary of
State, (ii) the By-Laws or other applicable organizational document, as attached
thereto, of the Borrower as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of the
Borrower authorizing the execution, delivery and performance of each Loan
Document to which it is a party, and (iv) the names and true signatures of the
incumbent officers of the Borrower authorized to sign the Loan Documents to
which it is a party, and authorized to request a Borrowing or the issuance of a
Letter of Credit under the Credit Agreement.

 

4.

Good Standing Certificate for the Borrower from the Secretary of State of
Delaware.

C.         OPINION

 

5.

Opinion of Moore & Van Allen, PLLC, counsel for the Borrower.

D.         CLOSING CERTIFICATES AND MISCELLANEOUS

 

6.

A Certificate signed by a Responsible Officer certifying the following: (i) all
of the representations and warranties of the Borrower set forth in Section 4.01
of the Credit Agreement are true and correct and (ii) no Default or Event of
Default has occurred and is then continuing.